 

Exhibit 10.1

 

PURCHASE AND SALE AGREEMENT

AND ESCROW INSTRUCTIONS

 

BY AND BETWEEN

 

COTTER TOWER - OKLAHOMA, L.P.

 

("Seller")

 

AND

 

BANCFIRST CORPORATION

 

("Buyer")

 

Cotter Ranch Tower, Oklahoma City, Oklahoma

 

  

 



 

PURCHASE AND SALE AGREEMENT

AND ESCROW INSTRUCTIONS

 

THIS PURCHASE AND SALE AGREEMENT AND ESCROW INSTRUCTIONS (this "Agreement") is
made and entered into as of July 3, 2018, between Cotter Tower - Oklahoma, L.P.,
a Texas limited partnership, as debtor-in-possession in the Bankruptcy Case
("Seller"), and BancFirst Corporation, an Oklahoma corporation ("Buyer"), with
reference to the following:

 

A.       Seller is the owner of the improved real property with a common street
address of 100 N. Broadway, Oklahoma City, Oklahoma 73102, and known as the
Cotter Ranch Tower.

 

B.       Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller, the Property (as defined below) on the terms and subject to the
conditions contained in this Agreement.

 

C.       Seller is the debtor-in-possession in Case No. 17-52844-CAG (the
“Bankruptcy Case”), currently pending in the United States Bankruptcy Court for
the Western District of Texas, San Antonio Division (the “Bankruptcy Court”)

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.BASIC TERMS AND DEFINITIONS; REFERENCES.

 

1.1          Basic Terms and Definitions.

 

Assignment Order. “Assignment Order” shall mean a Final Order entered by the
Bankruptcy Court no earlier than the expiration of the Due Diligence Period in
form reasonably satisfactory to Buyer that approves the assumption and
assignment of the Assumed Leases (as defined below) and the Assumed Contracts
(as defined below).

 

Bankruptcy Code. “Bankruptcy Code” means title 11 of the United States Code, 11
U.S.C. §§101, et seq.

 

Bankruptcy Court Sale Order. “Bankruptcy Court Sale Order” shall mean a Final
Order entered by the Bankruptcy Court no earlier than the expiration of the Due
Diligence Period in a form reasonably satisfactory to Buyer that provides, at
least, the following: (a) the Property sold to Buyer pursuant to this Agreement
shall be transferred to Buyer free and clear of all liens, claims, encumbrances,
and liabilities of any kind or nature whatsoever, whether at law or in equity,
including without limitation, free and clear of any rights or claims based on
theories of transferee or successor liability under any applicable law, whether
arising before or after the filing of the petitions for relief under chapter 11
of the Bankruptcy Code by Seller, save and excepting only those liabilities
expressly assumed by Buyer in writing under this Agreement and Permitted
Exceptions; (b) Buyer has acted in “good faith” within the meaning of and is
entitled to the protections of section 363(m) of the Bankruptcy Code; (c) this
Agreement was negotiated, proposed and entered into by the parties without
collusion, in good faith and from arm’s length bargaining positions; (d) that no
automatic stay under Rule 62(a) of the Federal Rules of Civil Procedure applies
to the Bankruptcy Court Sale Order; (e) that the parties will cause the Close of
Escrow to occur as soon as practicable after the entry of the Bankruptcy Court
Sale Order, but in no event earlier than the Closing Date; and (f) this
Agreement and the transactions contemplated hereby may, subject to the terms set
forth herein, be specifically enforced against and binding upon, and not subject
to rejection or avoidance by Seller or its estate or any chapter 7 or chapter 11
trustee of the Seller or other representative of their respective estates.

 

Business Day. “Business Day” means a day other than (1) a Saturday or Sunday, or
(2) any day on which commercial banks in Oklahoma City, Oklahoma are not open
for general banking business.

 

Break-Up Fee. “Break-Up Fee” means an amount equal to three percent (3%) of the
Purchase Price.

 

  

 

  

Closing Date. Subject to Section 7.1, the last day that Close of Escrow may
occur shall be the 15th day following the expiration of the Due Diligence
Period, or if such 15th day is not a Business Day, then the following Business
day (the "Closing Date") at the offices of the Escrow Holder (or such other
location as the Buyer and Seller may mutually agree).

 

Cure Costs. “Cure Costs” means the amounts that must be paid and obligations
that otherwise must be satisfied under sections 365(b)(1)(A) and (B) of the
Bankruptcy Code in connection with the assignment and/or assumption of any
Assumed Lease or Assumed Contract, as determined by the Bankruptcy Court.

 

Due Diligence Period. The "Due Diligence Period" shall end on the 30th day
following the Effective Date of this Agreement, at 5:00 p.m. (Oklahoma City
time).

 

Effective Date. The effective date of this Agreement shall be the date Escrow
Holder acknowledges receipt of this fully executed Agreement, as evidenced by
the date inserted by the Escrow Holder beneath its signature of receipt of this
Agreement ("Effective Date").

 

Escrow Holder. The “Escrow Holder” shall be mean American Eagle Title Group,
L.L.C., 421 N.W. 13th Street, Suite 320, Oklahoma City, Oklahoma 73103,
Attention: Eric Offen.

 

Expense Reimbursement. “Expense Reimbursement” means the costs, fees and
expenses (including reasonable legal, financial advisory, accounting and other
similar costs, fees and expenses) incurred by Buyer or its affiliates in
connection with the negotiation, documentation and implementation of this
Agreement and the transactions contemplated hereby, in an amount not to exceed
$250,000.

 

Final Order. “Final Order” means an order of the Bankruptcy Court (a) that was
entered after notice and a hearing (as such term is defined in the Bankruptcy
Code) to all parties entitled to notice of any motion relating to the Property,
this Agreement or the transactions contemplated hereby; (b) that is not subject
to a stay pending appeal; and (c) as to which the time to appeal from, or to
seek review, rehearing, reconsideration, amendment or petition for certiorari
of, has expired without a pending appeal or application seeking review,
rehearing, reconsideration, amendment or petition for certiorari.

 

Sale Procedure Order. “Sale Procedure Order” shall mean a Final Order entered by
the Bankruptcy Court in form reasonably satisfactory to Buyer that provides, at
least, the following: (a) a reasonably detailed description of the bidding
process that has occurred with respect to the Property to date, and (b) approval
of the bid protections set forth in Section 15.2 of this Agreement, including,
without limitation, the Break-Up Fee, the Expense Reimbursement, the
requirements for a Qualified Bid, the Bid Deadline, and the Auction
requirements.

 

Title Company. The “Title Company” shall be the national title company pursuant
to which the Escrow Holder acts as local agent.

 

Title Review Period. The "Title Review Period" shall end on the 20th day
following the Effective Date, at 5:00 p.m. (Oklahoma City time).

 

1.2           References. All references to Exhibits refer to Exhibits attached
to this Agreement and all such Exhibits are incorporated herein by reference.
The words "herein," "hereof," "hereinafter" and words of similar import refer to
this Agreement as a whole and not to any particular Section hereof.

 

2.PURCHASE AND SALE.

 

Subject to the terms and conditions of this Agreement, Seller agrees to sell,
assign and transfer to Buyer and Buyer agrees to purchase from Seller, for the
purchase price set forth in Section 3 hereof, all of the following
(collectively, the "Property"):

 

2.1       The real property generally located at 100 N. Broadway, Oklahoma City,
Oklahoma 73102, commonly known as Cotter Ranch Tower, which is more particularly
described on Exhibit “A” attached hereto (the “Land”);

 

 2 

 

  

2.2       The buildings located on the Land, and all associated parking areas,
sidewalks, signs, fixtures, landscaping and all other improvements located on
the Land, together with all machinery and mechanical, electrical, HVAC, and
plumbing systems on the Land (collectively, the “Improvements"). Notwithstanding
the above, at any time prior to Closing, Seller may remove the statue which is a
likeness of James F. Cotter on a horse; however, Seller shall be responsible for
all repairs to the structure upon which the statue presently rests and shall
perform such removal and repairs without the imposition of any mechanics' and
materialmen's liens, arising out of or in connection with Seller's, or its
agents', contractors', employees', or invitees' work with respect to such
removal or repair of the Property.

 

2.3       All of Seller’s right, title, and interest in and to all rights,
privileges, streets, alleys, easements, and rights of way in, on, across, in
front of, abutting, or adjoining the Land and all other appurtenances benefiting
the Land or belonging thereto, including, without limitation, all mineral and
water rights and all easements, rights-of-way and other appurtenances used or
connected with the beneficial use or enjoyment of the Land (the “Appurtenances”
and collectively with the Land and the Improvements, the “Real Property”);

 

2.4       All of Seller’s right, title, and interest in and to all personal
property, equipment, supplies and fixtures (collectively, the "Tangible Personal
Property") listed on Exhibit “B” attached hereto or otherwise left on the Real
Property at the Close of Escrow (as defined in Section 8.1 hereof) to the extent
owned by Seller;

 

2.5       All of Seller's right, title, and interest in and to any intangible
property (expressly excluding the name "Cotter" or “Cotter Ranch Tower” or any
derivative thereof, or any name that includes the word "Cotter" or any
derivative thereof) used or useful in connection with the foregoing, including,
without limitation, all contract rights, warranties, insurance claims
(including, without limitation, any pending claims related to the curtain wall
which forms a part of the Improvements), guaranties, licenses, permits,
entitlements, governmental approvals and certificates of occupancy which benefit
the Real Property and/or the Tangible Personal Property (the “Intangible
Personal Property” and together with the Tangible Personal Property, the
“Personal Property”);

 

2.6       All of Seller's right, title, and interest in and to all leases
affecting the Real Property as of the Effective Date (the "Leases"), subject to
Section 4.7. Exhibit “C” attached hereto sets forth a list of the Leases in
effect as of the Effective Date; and

 

2.7       All of Seller's right, title, and interest in and to the contracts
listed on Exhibit “C” attached hereto, to (the "Contracts"), subject to Section
4.7.

 

3.PURCHASE PRICE AND DEPOSIT.

 

3.1       Purchase Price. The purchase price for the Property shall be
Twenty-Three Million Dollars ($23,000,000.00) (the "Purchase Price").

 

3.2       Payment of Purchase Price. The Purchase Price shall be payable as
follows:

 

3.2.1       Within three (3) Business Days following the Effective Date, and as
a condition precedent to the effectiveness hereof, Buyer shall deposit in escrow
with Escrow Holder, in cash or current funds, the sum of One Hundred Thousand
Dollars ($100,000) (the "Deposit"). Immediately upon Escrow Holder's receipt of
the Deposit (the "Opening of Escrow"), Escrow Holder shall deposit the same in a
federally insured account. Upon expiration of the Due Diligence Period, if Buyer
has not previously terminated this Agreement by its terms, then the Deposit
shall become nonrefundable, except in the event of a Seller default or otherwise
as provided in this Agreement.

 

3.2.2       Provided all the conditions in Section 7.1 hereof have been
satisfied or waived by Buyer, Buyer shall deposit in cash or current funds with
Escrow Holder no later than 1:00 p.m. (Oklahoma City time) on the Closing Date
(as defined in Section 1.1 hereof) an amount equal to the Purchase Price less
the Deposit plus or minus applicable prorations pursuant to Section 10 hereof or
otherwise provided in this Agreement.

 

3.3       Allocation of Value to Tangible Personal Property. For purposes of
this Agreement, the parties shall agree upon the value of the Tangible Personal
Property prior to the end of the Due Diligence Period. Buyer shall pay any
sales, use, transfer, or similar taxes that are incurred or imposed with respect
to the transfer of such Tangible Personal Property (“Sales Taxes”).

 

3.4       Independent Contract Consideration. Notwithstanding anything herein to
the contrary, a portion of the Earnest Money in the amount of One Hundred and
No/100 Dollars ($100.00) (the "Independent Contract Consideration") has been
bargained for and agreed to as consideration for Buyer's exclusive option to
purchase the Real Property and the right to inspect the Real Property as
provided herein, and for Seller's execution and delivery of this Agreement. The
Independent Contract Consideration is in addition to and independent of all
other consideration provided in this Agreement, and is nonrefundable in all
events. Any term or provision herein which provides for the return of the
Deposit to Buyer shall mean the Deposit, less the Independent Contract
Consideration.

 

 3 

 

  

4.PROPERTY INFORMATION; TITLE REVIEW; INSPECTIONS AND DUE DILIGENCE: TENANT
ESTOPPEL CERTIFICATES; CONFIDENTIALITY; DESIGNATION OF LEASES AND CONTRACTS.

 

4.1       Property Information. Seller has maintained a data room to which the
Buyer has had access under a confidentiality agreement (“Data Room”). The Seller
shall deposit to the Data Room within five (5) Business Days after the Effective
Date, to the extent in the possession or control of Seller or its affiliates, or
its and their employees and agents, the following (collectively, the "Property
Information"):

 

(a)       the Leases and all tenant lease files located at Seller's local
property manager's office or at the Real Property;

 

(b)       a current rent roll for the Real Property, indicating rents collected,
scheduled rents and concessions, delinquencies, operating expenses bases and
escalation payments, security deposits held, commencement and termination dates,
and square feet amounts (collectively, the "Rent Rolls"), which Rent Roll shall
be certified by the property manager, CBRE, with respect to the 2018 Rent Rolls;

 

(c)       the most current operating statements for 2018 and actual operating
statements for 2017 and 2016 for the Property (collectively, the "Operating
Statements") showing a breakdown of actual income and expenditures, including
capital expenditures, which Operating Statements shall be certified by the
property manager, CBRE, with respect to the 2018 Operating Statements;

 

(d)       copies of the Contracts (including, without limitation, the management
agreement between Seller and CBRE, Inc., and the elevator service agreement
between Seller and Otis Elevator Company), as-built floor plans for all floors,
proposals for roof replacement including core samples, Seller's utility bills
and utility logs for 2016, 2017 and 2018;

 

(e)       existing land title surveys, if any, for the Real Property
(collectively, the “Existing Surveys");

 

(f)       any environmental, soils and/or engineering reports prepared for
Seller or Seller's predecessors; and

 

(g)       any title insurance policies, title abstracts, and instruments
affecting title to the Property, including Seller’s vesting deeds.

 

4.2           Title and Survey Review; Title Policy.

 

4.2.1       Delivery of Title Report. As soon as reasonably practical after the
Effective Date, Buyer shall obtain a title commitment covering the Real Property
(the "Title Report"), together with legible copies of all documents
(collectively, the "Title Documents") referenced in the Title Report. Buyer, at
its option and expense, may either (a) obtain a new survey for the Real Property
or (b) cause one or more of the Existing Surveys to be updated or recertified.
Buyer understands and acknowledges that if Buyer elects to obtain a new survey
or an updated or recertified survey for the Real Property (the “Survey”), the
completion and/or delivery of the Survey shall not be a condition precedent to
the Close of Escrow. Notwithstanding the foregoing, Buyer further acknowledges
that Seller makes no representations or warranties, and Seller shall have no
responsibility, with respect to the completeness of the Title Documents made
available to Buyer by the Title Company.

 

 4 

 

  

4.2.2       Title Review and Cure. Commencing from the date of this Agreement
and continuing through and including the Title Review Period, Buyer shall have
the right to approve or disapprove the condition of title to the Real Property.
On or before the expiration of the Title Review Period, Buyer shall deliver to
Seller and Escrow Holder written notice ("Buyer's Title Notice") of Buyer's
approval or disapproval of the matters reflected in the Title Report, Title
Documents, and the Survey (“Title Objections”). Any matters disclosed in the
Title Report, Title Documents, or Survey after the expiration of the Title
Review Period, and any matters affecting marketability of title to the Real
Property that first arise after the expiration of the Title Review Period, shall
automatically be deemed Title Objections, unless Buyer otherwise waives the same
in writing or proceeds without written objection (which action shall constitute
a waiver of any such objections). Seller may, but shall have no obligation to,
within five (5) Business Days after its receipt of the Buyer's Title Notice for
the Real Property ("Seller's Election Period"), elect to eliminate or ameliorate
to Buyer's reasonable satisfaction the Title Objections by giving Buyer written
notice ("Seller's Title Notice") of those Title Objections, if any, which Seller
agrees to so eliminate or ameliorate by the Closing Date. If Seller’s Title
Notice indicates Seller does not elect to, or is unable to, eliminate or
ameliorate any Title Objections, or if Seller does not provide Seller’s Title
Notice, by the date that is one day prior to day of the Close of Escrow, then
Buyer’s exclusive rights under this Agreement shall be to, by providing written
notice to Seller on or before the end of the Due Diligence period, (a) waive its
Title Objections, in which event said Title Objections shall thereafter be
deemed Permitted Exceptions; or (b) terminate this Agreement and the Escrow (as
such term is defined in Section 9.1 hereof). Failure to take either one of the
actions described in (a) and (b) above shall be deemed to be Buyer's election to
take the action described in clause (a) above. If Buyer elects to terminate this
Agreement as provided in clause (b) above, this Agreement shall automatically
terminate, the parties shall be released from all further obligations under this
Agreement (except pursuant to any provisions which by their terms survive a
termination of this Agreement), the Deposit shall be immediately returned to
Buyer and Buyer shall immediately return to Seller or destroy all Property
Information and Seller may terminate Buyer’s access to the Data Room.

 

4.2.3       Delivery of Title Policy at Closing. As a condition precedent to the
Close of Escrow, the Title Company shall have issued and delivered to Buyer, or
shall have committed to issue and deliver to Buyer, with respect to the Real
Property and Improvements, a Standard Coverage Owner's Policy of Title Insurance
(2006 Form) (the "Title Policy") issued by the Title Company as of the date and
time of the recording of the Deed (as such term is defined in Section 6.1
hereof) for the Real Property, in the amount of the Purchase Price insuring
Buyer as owner of good and marketable fee simple title to the Real Property,
subject only to the Permitted Exceptions (as hereinafter defined), and with such
endorsements as Buyer may request prior to the expiration of the Due Diligence
Period. For purposes of this Agreement, "Permitted Exceptions" shall mean and
include (a) any lien to secure payment of real estate taxes, including special
assessments, not delinquent, (b) matters affecting the Real Property which are
created by or with the written consent of Buyer; (c) the rights of the tenants
under the Leases affecting the Real Property, and (d) all exceptions disclosed
by the Title Report relating to the Real Property and which are approved by
Buyer in accordance with Section 4.2.2 hereof.

 

4.3           Inspections: Due Diligence Period.

 

4.3.1       Inspections in General. Commencing from the Effective Date and
continuing through and including the expiration of the Due Diligence Period,
Buyer, its agents, and employees shall have a limited license (the "License") to
enter upon the Real Property for the purpose of making non-invasive inspections
at Buyer's sole risk, cost and expense. Before any such entry, Buyer shall
provide Seller with a certificate of liability insurance naming Seller as an
additional insured and evidencing commercial general liability (occurrence)
insurance in an in the amount of Two Million and No/100 Dollars ($2,000,000) and
covering any accident arising in connection with such entry onto the Real
Property. All of such entries upon the Real Property shall be at reasonable
times during normal business hours and after at least 24 hours prior notice to
Seller or Seller's agent, and Seller or Seller's agent shall have the right to
accompany Buyer during any activities performed by Buyer on the Real Property.
Notwithstanding anything stated to the contrary herein, Buyer shall have the
right to contact or speak to any of the tenants under the Leases, without prior
notice to or consent from Seller, and Buyer shall have the right to inspect any
of the occupied space in the Real Property in connection with the same. Seller
or Seller’s agents shall not be present at any such interviews with tenants
under the Leases. Inspections by Buyer shall not unreasonably interfere with the
rights of tenants. At Seller's request, Buyer shall provide Seller (at no cost
to Seller) with a copy of the results of any tests and inspections made by
Buyer, excluding only market and economic feasibility studies, and subject to
the same disclaimers and releases set forth in Section 16.3 with respect to Work
Product. If any inspection or test disturbs the Real Property, Buyer will
restore the Real Property to the same condition as existed before the inspection
or test. Buyer shall defend, indemnify Seller and hold Seller, Seller's
trustees, officers, tenants, agents, contractors and employees and the Real
Property harmless from and against any and all reasonable losses, costs,
damages, claims, or liabilities, including but not limited to, and mechanics'
and materialmen's liens, arising out of or in connection with Buyer's, or its
agents', contractors', employees', or invitees' entry upon or inspection of the
Real Property. The License shall be deemed revoked upon termination of this
Agreement in accordance herewith. The provisions of this Section 4.3.1 shall
survive the Close of Escrow or the earlier termination of this Agreement.

 

4.3.2       Environmental Inspections. The inspections under Section 4.3.1 may
include non-invasive Phase I environmental inspections of the Real Property, but
no Phase II environmental inspections or other invasive inspections or sampling
of soil or materials, including without limitation construction materials,
either as part of the Phase I inspections or any other inspections, shall be
performed without the prior written consent of Seller, which may be granted or
withheld by Seller in its commercially reasonable discretion, and if consented
to by Seller, the proposed scope of work and the party who will perform the work
shall be subject to Seller's review and approval in Seller’s commercially
reasonable discretion. At Seller's request, Buyer shall deliver to Seller (at no
cost to Seller) copies of any Phase II or other environmental reports to which
Seller consents as provided above.

 

 5 

 

  

4.3.3       Termination During Due Diligence Period. During the Due Diligence
Period, Buyer shall have the right to terminate this Agreement for any reason or
no reason whatsoever by giving to Seller written notice of termination
("Termination Notice") before the expiration of the Due Diligence Period, in
which event the Deposit shall be immediately refunded to Buyer, Buyer shall
immediately return all Property Information to Seller and, except for those
provisions of this Agreement which expressly survive the termination of this
Agreement, the parties hereto shall have no further obligations hereunder. If
Buyer fails to deliver a Termination Notice to Seller and Escrow Holder on or
before the expiration of the Due Diligence Period, then Buyer shall be deemed to
be satisfied with all aspects of all the Real Property, including, without
limitation, the condition and suitability of all the Real Property for Buyer's
intended use, and Buyer shall be obligated to acquire the Real Property in
accordance with the provisions of this Agreement, except in the event of a
Seller default or otherwise as provided in this Agreement. Buyer's delivery of a
Termination Notice to Seller with respect to the Real Property shall constitute
Buyer's election to terminate this Agreement with respect to the Real Property
as provided above in this Section 4.3.3.

 

4.4       Estoppel Certificates. Seller shall secure and deliver to Buyer by the
date that is ten (10) Business Days prior to the expiration of the Due Diligence
Period (the “Estoppel Delivery Deadline”) estoppel certificates for the Leases
consistent with the information in the Rent Rolls and substantially in the form
attached hereto as Exhibit “D” attached hereto or such form as may be required
under the applicable Leases ("Estoppel Certificates"), and showing no material
defaults or any terms that are adverse and materially inconsistent with the
Leases, executed by each of (a) Globe Life and Accident Insurance, and Metro
Technology Center (collectively, “Major Tenants”). Seller shall use commercially
reasonable efforts to obtain Estoppel Certificates from all other tenants of the
Property prior to the Estoppel Delivery Deadline. If Seller fails to deliver the
Estoppel Certificates to Buyer by the Estoppel Delivery Deadline, Buyer may
terminate this Agreement upon written notice to Seller prior to the expiration
of the Due Diligence Period.

 

4.5       Contracts. Buyer shall assume the obligations arising from and after
the Closing Date under the Contracts unless otherwise agreed in writing prior to
the end of the Due Diligence Period; provided, however, notwithstanding anything
stated to the contrary herein, Buyer shall not be obligated to assume any of
Seller's obligations under the management and leasing agreement listed in
Exhibit “C” attached hereto and made a part hereof or any other executory
contract of Seller that Buyer designates to Seller should be rejected by Seller
in the Bankruptcy Case in accordance with Section 4.7 below.

 

4.6       Confidentiality. Prior to the Close of Escrow or in the event the
Close of Escrow never occurs, the Property Information and all other
information, other than matters of public record or matters generally known to
the public, furnished to, or obtained through the Data Room or inspection of the
Real Property by, Buyer, its affiliates, lenders, employees, attorneys,
accountants and other professionals or agents relating to the Real Property,
will be treated by Buyer, its affiliates, lenders, employees and agents as
confidential, and will not be disclosed to anyone (except as reasonably required
in connection with Buyer's evaluation and financing of the Real Property,
including to Buyer’s consultants), and will be returned to Seller or destroyed
by Buyer if the Close of Escrow does not occur. The confidentiality provisions
of this Section 4.6 shall not apply to any disclosures made by Buyer or Seller
as required by law, by court order, or in connection with any subpoena served
upon Buyer or Seller; provided Buyer and Seller shall provide each other with
written notice before making any such disclosure. Notwithstanding the foregoing
and anything to the contrary in this Agreement, nothing contained herein shall
impair Seller's (or any Seller affiliate's) right to disclose information
relating to this Agreement or the Property in connection with the Bankruptcy
Case. The Buyer understands that this Agreement will be filed of record and
become a public record, in the Bankruptcy Case.

 

4.7       Designation; Cure Costs.

 

4.7.1       Motion to Assume and Assign Leases. Within two (2) Business Days
after the Effective Date, Seller shall file a motion in the Bankruptcy Court
seeking approval of the Assignment Order. Seller shall thereafter diligently
pursue the entry of the Assignment Order.

 

4.7.2       Designation of Rejected Leases and Contracts. On or before five (5)
days prior to the conclusion of the Due Diligence Period, Buyer shall have the
right to direct Seller in writing to assume and assign to Buyer at Closing or to
reject specific Leases, and to direct that Seller assume and assign to Buyer at
Closing or reject any Contracts (“Buyer’s Lease Rejection Notices”). Buyer may
deliver one or more Buyer’s Lease Rejection Notices to Seller.

 

 6 

 

  

Upon receipt of Buyer’s Lease Rejection Notice, Seller shall promptly file and
prosecute a motion or motions seeking an order from the Bankruptcy Court to
effectuate such assumptions and assignments or rejections set forth in the
Buyer’s Lease Rejection Notice. In no event shall Seller assign to Buyer, nor
Buyer assume from Seller, any Leases or Contracts requested to be rejected in
the Buyer’s Lease Rejection Notice.

 

If Buyer fails to direct Seller to assume and assign any Contract prior to five
(5) days prior to the conclusion of the Due Diligence Period, Buyer shall be
deemed to have elected to direct Seller to reject such Contract. If Buyer fails
to direct Seller to reject any Lease prior to five (5) days prior to the
conclusion of the Due Diligence Period, Buyer shall be deemed to have elected to
direct Seller to assume and assign such Lease. Any Lease that Buyer does not
direct Seller to reject pursuant to this Section 4.7 shall be referred to herein
as an “Assumed Lease”. Any Contract that Buyer directs Seller to assume and
assign pursuant to this Section 4.7 shall be referred to herein as an “Assumed
Contract”. Seller’s obligations in connection with the elections of Buyer taken
pursuant to this provision shall be effective upon and only in the event the
sale of the Property is consummated to Buyer.

 

Buyer agrees to indemnify and hold Seller harmless from and against any loss,
cost, damage, or expense associated with the rejection of any Lease at Buyer’s
direction if the tenant elects to treat the Lease as terminated pursuant to 11
U.S.C. § 365(h)(1)(A(i). In such event, Seller shall cooperate with Buyer in
connection with any filings against or negotiations with the tenant involved and
Buyer’s indemnity shall be limited to the greater of (a) the settlement amount
agreed to between that tenant and Buyer or (b) the amount adjudicated by a final
order of the bankruptcy court plus a reimbursement of any related legal costs or
court fees incurred by Seller.

 

4.7.3       Cure Costs. To the extent any Assumed Lease or Assumed Contract
requires the payment of Cure Costs, the Cure Costs related to such Assumed Lease
or Assumed Contract shall, at Buyer’s option, (a) be paid by Seller at or prior
to Closing, or (b) an escrow account shall be funded at the Close of Escrow by
Seller in an amount equal to the Cure Costs, and thereafter Buyer shall pay the
Cure Costs to the appropriate third party to such Assumed Lease or Assumed
Contract as soon as practicable after Close of Escrow.

 

4.7.4       Adequate Assurance. Upon Seller’s reasonable request, Buyer shall
make available such non-confidential information as may be reasonably required
to assist in obtaining a Bankruptcy Court finding that there has been adequate
assurance of future performance by the Buyer under each Assumed Lease and
Assumed Contract.

 

5.OPERATIONS AND RISK OF LOSS.

 

5.1       Ongoing Operations. During the pendency of this Agreement, but subject
to the limitations set forth below, Seller shall carry on its businesses and
activities relating to the Real Property substantially in the same manner as its
historical operations and in the matter of a reasonably prudent owner similarly
situated.

 

5.2       New Contracts. Following the Effective Date, Seller will not enter
into any contract that will be an obligation affecting the Real Property
subsequent to the Close of Escrow, without the prior written consent of the
Buyer, which Buyer may grant or withhold in its sole and absolute discretion.

 

5.3       Leasing Arrangements. Following the Effective Date, Seller shall
obtain Buyer's consent, which Buyer may grant or withhold in its sole and
absolute discretion, before entering into any new lease of space in the Real
Property and before entering into a Lease amendment, expansion, or renewal.
Buyer shall be deemed to have not consented to any new lease or any Lease
amendment, expansion, or renewal if it has not notified Seller specifying with
particularity the matters to which Buyer reasonably objects, within 5 days after
its receipt of Seller's written request for consent, together with a copy of the
Lease amendment, expansion, or renewal or the new lease.

 

 7 

 

  

5.4       Damage or Condemnation. Risk of loss resulting from any condemnation
or eminent domain proceeding which is commenced or has been threatened against
the Property before the Close of Escrow, and risk of loss to the Property due to
fire, flood or any other cause before the Close of Escrow, shall remain with
Seller. If before the Close of Escrow the Property or any portion thereof shall
be materially damaged, or if the Property or any material portion thereof shall
be subjected to a bona fide threat of condemnation or shall become the subject
of any proceedings, judicial, administrative or otherwise, with respect to the
taking by eminent domain or condemnation, then Buyer may elect not to acquire
the Property by delivering written notice of such election to Seller within
twenty (20) days after Buyer learns of the damage or taking, in which event
Buyer shall no longer be obligated to purchase, and Seller shall no longer be
obligated to sell, the Property, in which event the Deposit will be immediately
returned to Buyer. If the Closing Date is within the aforesaid 5-day period,
then the Close of Escrow shall be extended to the next business day following
the end of said 5-day period. If no such election is made, and in any event if
the damage is not material, this Agreement shall remain in full force and
effect, the purchase contemplated herein, less any interest taken by eminent
domain or condemnation, shall be effected with no further adjustment, and upon
the Close of Escrow, Seller shall assign, transfer and set over to Buyer all of
the right, title and interest of Seller in and to any awards that have been or
that may thereafter be made for such taking, and Seller shall assign, transfer
and set over to Buyer any insurance proceeds that may thereafter be made for
such damage or destruction giving Buyer a credit at the Close of Escrow for any
deductible under such policies. For purposes of this Section 5.4, the phrase(s)
(i) "Material damage" or "Materially damaged" means (a) damage reasonably
exceeding $500,000.00, (b) damage that materially adversely affects access or
parking for the Real Property or (c) any damage which is not fully insured and
for which Buyer will not receive, at Seller's election in its sole discretion, a
credit in the amount of the uninsured portion of such damage upon the Close of
Escrow, and (ii) "material portion" means any portion of the Property that has a
"fair market value" exceeding $500,000.00 or that if lost through condemnation
would materially adversely affect the use of the Real Property or access or
parking at the Real Property.

 

6.SELLER'S AND BUYER'S DELIVERIES.

 

6.1         Seller's Deliveries into Escrow. No less than one (1) business day
prior to the Closing Date, Seller shall deliver into Escrow (as such term is
defined in Section 9 hereof) to the Escrow Holder the following:

 

(a)       Deed. A special warranty deed (the "Deed") in the form attached hereto
as Exhibit “E” attached hereto, executed and acknowledged by Seller, conveying
to Buyer the Real Property, subject to the Permitted Exceptions.

 

(b)       Assignment of Leases. An Assignment of Leases pursuant to which Seller
shall assign to Buyer, and Buyer shall assume from Seller, the Assumed Leases
("Assignment of Leases”) in the form of Exhibit “F” attached hereto, executed by
Seller.

 

(c)       Assignment of Contracts. An Assignment of Contracts pursuant to which
Seller shall assign to Buyer, and Buyer shall assume from Seller, the Assumed
Contracts ("Assignment of Contracts") in the form of Exhibit “G” attached
hereto, executed by Seller.

 

(d)       Bill of Sale and General Assignment. A Bill of Sale and General
Assignment (“Bill of Sale and General Assignment”) in the form of Exhibit “H”
attached hereto, executed by Seller.

 

(e)       FIRPTA. A Foreign Investment in Real Property Tax Act affidavit
executed by Seller substantially in the form of Exhibit “I” attached hereto.

 

(f)        Bankruptcy Court Sale Order. The Bankruptcy Court Sale Order.

 

(g)       Assignment Order. The Assignment Order.

 

(h)       Seller’s Affidavit. Any affidavits that Escrow Holder or the Title
Company requires for the issuance of the Title Policy, including affidavits that
no outstanding materialman’s or mechanic’s lien rights arising from the acts or
omissions of Seller exist regarding the Property and that there are no third
parties other than tenants under the Assumed Leases in possession of any portion
of the Property.

 

(i)        Certificate. A certificate executed by Seller and representing and
warranting to Buyer that each of Seller’s representations and warranties are
true and correct as of the Closing Date as if made on the Closing Date.

 

(j)        Additional Documents. Any additional documents that Escrow Holder or
the Title Company may reasonably require for the proper consummation of the
transaction contemplated by this Agreement.

 

6.2         Buyer's Deliveries into Escrow. Except as otherwise provided below,
no less than one (1) business day prior to the Closing Date, Buyer shall deliver
into Escrow to the Escrow Holder the following:

 

(a)       Purchase Price. The Purchase Price, less the Deposit that is applied
to the Purchase Price, plus or minus applicable prorations, less applicable Cure
Costs, deposited by Buyer with the Escrow Holder in immediate, same-day federal
funds wired for credit into the Escrow Holder's escrow account and deposited in
Escrow Holder's escrow account no later than 1:00 p.m. (Oklahoma City time) on
the Closing Date.

 

(b)       Assignment of Leases. An Assignment of Leases executed by Buyer.

 

 8 

 

  

(c)        Assignment of Contracts. An Assignment of Contracts executed by
Buyer.

 

(d)       Bill of Sale and General Assignment. A Bill of Sale and General
Assignment executed by Buyer.

 

(e)       Certificate. A certificate executed by Buyer and representing and
warranting to Seller that each of Buyer’s representations and warranties are
true and correct as of the Closing Date as if made on the Closing Date.

 

(f)        Additional Documents. Any additional documents that Escrow Holder or
the Title Company may reasonably require for the proper consummation of the
transaction contemplated by this Agreement.

 

6.3       Closing Statements/Escrow Fees: Tenant Notices. Concurrently with the
Close of Escrow, Seller and Buyer shall deposit with the Escrow Holder executed
closing statements consistent with this Agreement in the form required by the
Escrow Holder, and Seller and Buyer shall execute at the Close of Escrow, and
deliver to each tenant under an Assumed Lease or party under an Assumed Contract
immediately after the Close of Escrow, tenant notices regarding the sale of the
Real Property in substantially the form of Exhibit “J” attached hereto, contract
counterparty notices regarding the sale of the Real Property in substantially
the form of Exhibit “K” attached hereto, or such other form as may be required
by applicable state law.

 

6.4       Post-Closing Deliveries. Immediately after the Close of Escrow, to the
extent in the possession or control of Seller or its affiliates, or its and
their employees and agents, Seller shall deliver (by leaving the same at the
Real Property) to the Buyer: the original Leases and all tenant lease files
pertaining thereto; copies or originals of all contracts, receipts for deposits,
and unpaid bills; all keys, if any, used in the operation of the Real Property;
and any "as-built" plans and specifications of the Improvements.

 

7.CONDITIONS TO BUYER'S AND SELLER'S OBLIGATIONS

 

7.1       Conditions to Buyer's Obligations. The Close of Escrow and Buyer's
obligation to consummate the transaction contemplated by this Agreement are
subject to the satisfaction of the following conditions for Buyer's benefit (or
Buyer's waiver thereof, it being agreed that Buyer may waive any or all of such
conditions) on or prior to the Closing Date or on the dates designated below for
the satisfaction of such conditions:

 

(a)       All of Seller's representations and warranties contained herein shall
be true and correct in all material respects as of the date of this Agreement
and as of the Closing Date;

 

(b)       As of the Closing Date, Seller shall have performed its respective
obligations hereunder and all deliveries to be made at Close of Escrow by Seller
shall have been tendered;

 

(c)       There shall exist no actions, suits, arbitrations, claims,
attachments, proceedings, assignments for the benefit of creditors, insolvency,
bankruptcy (other than the Bankruptcy Case), reorganization or other
proceedings, pending or threatened against Seller that would materially and
adversely affect Seller's ability to perform its respective obligations under
this Agreement;

 

(d)       The Bankruptcy Court Sale Order shall have been entered by the
Bankruptcy Court and been delivered into Escrow, and there shall exist no
pending action, suit or proceeding with respect to Seller before or by any court
or administrative agency which seeks to restrain or prohibit, this Agreement or
the consummation of the transaction contemplated hereby, or any action to stay
the Bankruptcy Court Sale Order;

 

(e)       The Assignment Order shall have been entered by the Bankruptcy Court;

 

(f)        The Sale Procedure Order shall have been entered by the Bankruptcy
Court on or before the Sale Procedure Order Deadline (as defined in Section
15.1);

 

(g)       From the expiration of the Due Diligence Period, there shall not have
occurred any event or events that, individually, or in the aggregate, with or
without the lapse of time, that has a material adverse effect on the Property,
nor shall any event or events have occurred, that individually or in the
aggregate, with or without the lapse of time, could reasonably be expected to
result in a material adverse affect. Notwithstanding any provisions of this
Agreement to the contrary, in the event Buyer elects not to close as a result of
the failure of the condition set forth in this subsection (g) to have been
satisfied, Buyer's costs and expenses (including reasonable attorneys' fees and
expenses) incurred in connection with Buyer's due diligence investigations and
negotiation and execution of this Agreement, shall NOT be reimbursed, provided
however, if such failure is a result of the actions or in actions of Seller,
Buyer shall be entitled to reimbursement as set forth in this Section 7.1.

 

 9 

 

  

(h)       The Escrow Holder shall be unconditionally committed to issue the
Title Policy in the manner required by Section 4.2.3.

 

If any one or more of the foregoing conditions to Buyer’s obligations are not
satisfied or waived by Buyer in writing on or before the Closing Date, as
extended in accordance with this Section 7.1, then Buyer may elect, by written
notice to Seller, Escrow Agent, and Title Company, to terminate this Agreement,
in which event the Deposit shall be returned to Buyer, all obligations of the
parties hereunder shall terminate (other than those matters which expressly
survive the early termination of this Agreement), this Agreement shall otherwise
have no further force and effect, except that Seller shall pay to Buyer an
amount equal to Buyer's costs and expenses (including reasonable attorneys' fees
and expenses) incurred in connection with Buyer's due diligence investigations
and negotiation and execution of this Agreement, not to exceed Two Hundred Fifty
Thousand and No/100 Dollars ($250,000.00) and such obligation shall in all
events survive termination of this Agreement. Provided, however, that in the
event of such termination as a result of the failure of any of the conditions
set forth in this Section 7.1 except Subsection 7.1(c) not being satisfied on or
before the Closing Date, Seller shall have the one-time right to extend the
Closing Date for a period not to exceed thirty (30) days provided Seller gives
Buyer prior written notice of such extension on or before the Closing Date.
Provided, further, that in the event that the conditions set forth in Section
7.1(d), Section 7.1(e), or Section 7.1(f) are not satisfied on or before the
Closing Date, Buyer shall also have the right to extend the Closing Date for a
period not to exceed thirty (30) days provided Buyer gives Seller prior written
notice of such extension on or before the Closing Date. In the event that the
conditions set forth in Section 7.1(d), Section 7.1(e), or Section 7.1(f) are
not satisfied on or before the Closing Date, as extended, Buyer shall thereafter
be entitled to terminate this Agreement or further extend the Closing Date, as
provided in this Section 7.1.

 

7.2       Conditions to Seller's Obligations.

 

The Close of Escrow and Seller's obligations to consummate the transaction
contemplated by this Agreement are subject to the satisfaction of the following
conditions for Seller's benefit (or Seller's waiver thereof, it being agreed
that Seller may waive any or all of such conditions) on or prior to the Closing
Date or the dates designated below for the satisfaction of such conditions:

 

(a)       All of Buyer's representations and warranties contained herein shall
be true and correct in in all material respects as of the date of this Agreement
and as of the Closing Date;

 

(b)       As of the Closing Date, Buyer has performed its obligations hereunder
and all deliveries to be made at Close of Escrow by Buyer shall have been
tendered including, without limitation, the deposit with Escrow Holder of the
amounts set forth in Section 6.2(a) hereof;

 

(c)       There shall exist no actions, suits, arbitrations, claims,
attachments, proceedings, assignments for the benefit of creditors, insolvency,
bankruptcy, reorganization or other proceedings, pending or threatened against
Buyer that would materially and adversely affect Buyer's ability to perform its
obligations under this Agreement;

 

(d)       The Bankruptcy Court Sale Order has been delivered into Escrow, and
there shall exist no pending or threatened action, suit or proceeding with
respect to Seller before or by any court or administrative agency which seeks to
restrain or prohibit, or to obtain damages or a discovery order with respect to,
this Agreement or the consummation of the transaction contemplated hereby, or
any action to stay the Bankruptcy Court Sale Order; and

 

(e)       There shall exist no pending or threatened action, suit or proceeding
with respect to Buyer before or by any court or administrative agency which
seeks to restrain or prohibit, or to obtain damages or a discovery order with
respect to, this Agreement or the consummation of the transaction contemplated
hereby.

 

If any one or more of the foregoing conditions to Seller’s obligations is not
satisfied or waived by Seller in writing on or before the Closing Date, then
Seller may elect, by written notice to Buyer and the Escrow Holder, to terminate
this Agreement, in which event the Deposit shall be disbursed to Buyer, all
obligations of the parties hereunder shall terminate (other than those matters
which expressly survive the early termination of this Agreement), and this
Agreement shall otherwise have no further force and effect. However, nothing in
this Section 7.2 shall be construed to limit Buyer’s or Seller’s right to extend
the Closing Date as provided in Section 7.1 above.

 

 10 

 

  

8.CLOSE OF ESCROW: POSSESSION.

 

8.1       "Close of Escrow" shall mean and refer to the closing of the
transactions contemplated by this Agreement, upon the terms and conditions in
this Agreement, on the Closing Date.

 

8.2       Sole exclusive possession of the Real Property, subject only to the
Permitted Exceptions, shall be delivered to Buyer on the Closing Date.

 

9.ESCROW.

 

9.1       Closing. The escrow (the "Escrow") for the consummation of this
transaction shall be established with Escrow Holder at the address indicated in
Section 16.1 hereof by the deposit of an original signed copy of this Agreement
with Escrow Holder contemporaneously with the execution hereof. This Agreement
shall constitute both an agreement among Buyer and Seller and escrow
instructions for Escrow Holder. The parties agree that Escrow Holder shall be
and is instructed to disburse the Deposit in accordance with the terms of this
Agreement, without the need for any additional authorization or documents
executed at the time of such disbursement.

 

On the Closing Date, provided that the conditions set forth in Sections 7.1 and
7.2 hereof have been satisfied or waived, Escrow Holder shall take the following
actions in the order indicated below:

 

(a)       With respect to all closing documents delivered to Escrow Holder
hereunder, and to the extent necessary, Escrow Holder is authorized to insert
into all blanks requiring the insertion of dates the date of the recordation of
the Deed or such other date as Escrow Holder may be instructed in writing by
Seller and Buyer;

 

(b)       Deliver to Seller, in cash or current funds, the Purchase Price, plus
or minus, as the case may be, the amounts determined in accordance with the
provisions of Section 10 hereof, and the Bankruptcy Court Sale Order, Buyer's
signed counterparts of the Assignment of Leases, the Assignment of Contracts,
and the Bill of Sale and General Assignment and conformed copies of the recorded
Deed;

 

(c)       Record the Deed and the Bankruptcy Court Sale Order in the official
records of the County in which the Real Property is located;

 

(d)       Deliver to Buyer those items referred to in Section 6.1 hereof and a
conformed copy of the recorded Deed (with the original Deed to be provided to
Buyer after recordation);

 

(e)       Cause the Title Company to issue the Title Policy for the Real
Property in accordance with the provisions of Section 4.2.3 hereof;

 

(f)        Deliver to Seller and Buyer a final closing statement signed by
Seller and Buyer and certified by Escrow Holder to be true and correct; and

 

(g)       Make all other disbursements of funds contemplated by the closing
statement.

 

9.2           Escrow and Title Charges and Closing Costs.

 

(a)       Upon the Close of Escrow, escrow, title charges and other closing
costs shall be allocated between Seller and Buyer as follows:

 

(i)        Seller shall pay one-half (50%) of any escrow fees or similar charges
of Escrow Holder. Seller shall pay the costs to update and examine the abstract
of title.

 

(ii)       Buyer shall pay one-half (50%) of any escrow fees or similar charges
of Escrow Holder and the cost of recording the Deed. Buyer shall pay the
premiums for the Title Policy, all transfer taxes payable in connection with the
consummation of the transaction contemplated by this Agreement, and if Buyer
desires ALTA extended coverage for any Title Policy, Buyer shall pay the
premiums and any additional costs (including any survey costs as set forth in
Section 9.2(a)(iii) below) for such coverage (additional to the premiums for
standard coverage) and the cost of any endorsements to the Title Policy, if
required by Buyer.

 

 11 

 

  

(iii)      Buyer shall pay all costs incurred in connection with Buyer's
financing or Buyer’s updating or recertifying the Existing Surveys or obtaining
any surveys for the Real Property.

 

(iv)      Buyer shall pay all Sales Taxes.

 

(v)       Seller shall pay all Cure Costs.

 

(vi)      Except to the extent otherwise specifically provided herein, all other
expenses incurred by Seller and Buyer with respect to the negotiation,
documentation and closing of this transaction, including, without limitation,
Buyer's and Seller's attorneys' fees, shall be borne and paid by the party
incurring same.

 

(b)           lf the Close of Escrow does not occur by reason of Buyer's or
Seller's default under this Agreement, then all escrow and title charges
(including cancellation fees) shall be borne by the party in default.

 

10.PRORATIONS.

 

The parties shall allocate and prorate all the income and expenses of the
Property as of 12:01 a.m. local time on the Closing Date, as if Buyer were
vested with title to the Property during the entire day upon which the Close of
Escrow Occurs, as set forth below.

 

10.1     Collected Rent. All rent (including, without limitation, all base
rents, additional rents and retroactive rents, and expressly excluding tenant
reimbursements for Operating Costs, as hereinafter defined) and all other income
(and any applicable state or local tax on rent, other than income taxes)
(hereinafter collectively referred to as "Rents") collected under Leases in
effect on the Closing Date shall be prorated as of the Close of Escrow.
Uncollected Rent shall not be prorated and, to the extent payable for the period
prior to the Close of Escrow, shall be the property of Buyer. Seller shall not
pursue collection of any Rents that were past due as of the Closing Date.

 

10.2     Operating Costs and Additional Rent Reconciliation. Seller, as landlord
under the Leases, is currently collecting from tenants under the Leases
additional rent to cover taxes, insurance, utilities (to the extent not paid
directly by tenants), common area maintenance and other operating costs and
expenses (collectively, "Operating Costs") in connection with the ownership,
operation, maintenance and management of the Real Property. At the Close of
Escrow, a portion of the purchase price equal to the lesser of (a) $275,000 or
(b) a lesser reasonable amount to be agreed upon by the parties prior to Closing
(the “Escrowed Funds”), shall remain in escrow with the Escrow Holder until the
expiration of the applicable Operating Costs reconciliation periods under the
Leases to account for the reconciliation of additional rent (including, without
limitation, estimated payments for Operating Costs) paid by tenants to the
landlord under the Leases based on an estimated payment basis (monthly,
quarterly, or otherwise) for which a future reconciliation of actual Operating
Costs to estimated payments is required to be performed at the end of a
reconciliation period. If, as of the expiration of the applicable reconciliation
period under the applicable Lease, Seller has received additional rent payments
in excess of the amount that tenants were required to pay under the Lease during
the period that Seller was the landlord under the applicable Lease, based on the
actual Operating Costs paid by Seller as of the Close of Escrow, Escrow Holder
shall disburse to Buyer an amount equal to such excess. If, as of the expiration
of the applicable reconciliation period under the applicable Lease, Seller has
received additional rent payments that are less than the amount that tenants
would be required to pay during the period that Seller was the landlord under
the applicable Lease based on the actual Operating Costs paid by Seller as of
the Close of Escrow, Buyer shall pay to Seller the amount of such deficiency, to
the extent, and only to the extent, that Buyer receives such deficiency from the
tenant under the applicable Lease. Buyer and Seller shall each execute and
deliver written instructions to Escrow Holder as and when required to effectuate
the disbursements of the Escrowed Funds in accordance with this Section 10.2.
The provisions of this Section 10.2 shall survive the Close of Escrow without
limitation.

 

10.3     Taxes and Assessments. Real estate taxes and assessments imposed by any
governmental authority ("Taxes") with respect to the Real Property and
Improvements for the relevant tax year in which the Real Property is being sold
and that are not yet due and payable or that have not yet been paid and that are
not (and shall not be) reimbursable by tenants under the Leases as Operating
Costs shall be prorated as of the Close of Escrow based upon the most recent
ascertainable assessed values and tax rates and based upon the number of days
Buyer and Seller will have owned the Real Property during such relevant tax
year. Seller shall receive a credit for any Taxes paid by Seller and applicable
to any period after the Close of Escrow.

 

 12 

 

  

10.4     Leasing Commissions and Tenant Improvements and Contracts. Schedule
10.4 attached hereto sets forth improvement allowances, free rent, and other all
leasing costs arising under the Leases and unpaid as of the Closing Date or
arising or due after the Closing Date (“Leasing Costs”). At Close of Escrow,
Buyer shall assume (pursuant to the Assignment of Leases) the obligation to pay
all Leasing Costs. Buyer shall be entitled to a credit against the Purchase
Price equal to the amount of Leasing Costs. To the extent, and only to the
extent, any Leasing Costs are included in the Cure Costs pursuant to Section
4.7.3, such amounts included in the Cure Costs shall be excluded from the amount
to be assumed by Buyer and the corresponding credit due Buyer at Closing
pursuant to this Section 10.4.

 

10.5     Tenant Deposits. All tenant security deposits actually received by
Seller (and interest thereon if required by law or contract to be earned
thereon) and not theretofore applied to tenant obligations under the Leases
shall be transferred or credited to Buyer at the Close of Escrow or placed in
escrow if required by law. To the extent, and only to the extent, any security
deposits due under this Section 10.5 are included in the Cure Costs pursuant to
Section 4.7.3, such amounts included in the Cure Costs shall be excluded from
the amount of the credit due Buyer at Closing pursuant to this Section 10.5. As
of the Close of Escrow, Buyer shall assume Seller's obligations related to
tenant security deposits. Buyer will indemnify, defend, and hold Seller harmless
from and against all demands and claims made by tenants arising out of the
transfer or disposition of any security deposits properly transferred or
credited to Buyer.

 

10.6     Utilities and Utility Deposits. Utilities for the Real Property
(excluding utilities for which payment is made directly by tenants), including
water, sewer, electric, and gas, based upon the last reading of meters prior to
the Close of Escrow, shall be prorated. Seller shall be entitled to a credit for
all security deposits held by any of the utility companies providing service to
the Real Property and assigned to Buyer. Seller shall endeavor to obtain meter
readings on the day before the Closing Date, and if such readings are obtained,
there shall be no proration of such items and Seller shall pay at Close of
Escrow the bills therefor for the period to the day preceding the Close of
Escrow, and Buyer shall pay the bills therefor for the period subsequent
thereto. If the utility company will not issue separate bills, Buyer will
receive a credit against the Purchase Price for Seller's portion and will pay
the entire bill prior to delinquency after Close of Escrow. If Seller has paid
utilities no more than 30 days in advance in the ordinary course of business,
then Buyer shall be charged its portion of such payment at Close of Escrow.
Buyer shall be responsible for making any security deposits not credited to
Seller and required by utility companies providing service to the Real Property.

 

11.SELLER'S REPRESENTATIONS AND WARRANTIES; AS-IS.

 

11.1     Seller's Representations and Warranties. In consideration of Buyer's
entering into this Agreement and as an inducement to Buyer to purchase the Real
Property from Seller, Seller makes the following representations and warranties
to Buyer:

 

(a)       Seller is a limited partnership organized and in good standing under
the laws of the State of Texas. Subject to the entry of the unstayed Bankruptcy
Court Sale Order, Seller has the legal right, power and authority to enter into
this Agreement and to consummate the transactions contemplated hereby, the
execution, delivery and performance of this Agreement have been duly authorized
and no other action by Seller is requisite to the valid and binding execution,
delivery and performance of this Agreement, except as otherwise expressly set
forth herein.

 

(b)       There is no agreement to which Seller is a party or to Seller's Actual
Knowledge binding on Seller which would prevent Seller from consummating the
transaction contemplated by this Agreement.

 

(c)       Except as disclosed in Exhibit “L” attached hereto, Seller has
received no written notice from any governmental agency that the Property or the
use and operation thereof violate any applicable federal, state or municipal
law, statute, code, ordinance, rule or regulation (including those relating to
environmental matters), except with respect to such violations as have been
fully cured prior to the date hereof, and, to Seller’s Actual Knowledge, the
Property is not in violation of any applicable federal, state or municipal law,
statute, code, ordinance, rule or regulation (including those relating to
environmental matters).

 

(d)       Except as disclosed in Exhibit “L” attached hereto, Seller has not
received written notice from any governmental agency of any condemnation,
zoning, or land use proceedings relating to the Property and, to Seller’s Actual
Knowledge, no condemnation, zoning, or land use proceedings are pending or
threatened (in writing) that affect the Property.

 

(e)       Except as disclosed on Exhibit “L” attached hereto, Seller has not
received written notice of any existing actions, suits, litigation, or other
proceedings that have been filed against Seller that arise out of or relates to
the ownership of the Property, and, to Seller’s Actual Knowledge, no actions,
suits, litigation, or other proceedings are pending or threatened (in writing)
that arise out of or relate to Seller’s ownership of the Property.

 

 13 

 

  

(f)        To Seller's Actual Knowledge, neither Seller nor any of its
respective affiliates or constituents, nor any of their respective brokers or
other agents acting in any capacity in connection with the transactions
contemplated by this Agreement is or will be (a) conducting any business or
engaging in any transaction or dealing with any person appearing on the U.S.
Treasury Department's Office of Foreign Assets Control ("OFAC") list of
restrictions and prohibited persons ("Prohibited Person") (which lists can be
accessed at the following web address:
http://www.ustreas.gov/offices/enforcement/ofac/), including the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any Prohibited Person; (b) dealing in, or otherwise engaging in any
transaction relating to, any property or interests in property blocked pursuant
to Executive Order No. 13224 dated September 24, 2001, relating to "Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism"; or (c) engaging in or conspiring to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempting to violate, any of the prohibitions set forth in any U.S. anti-money
laundering law.

 

(g)       To Seller's Actual Knowledge, the Rent Rolls and Operating Statements
for the year 2018 are true, complete, and correct.

 

(h)       To Seller's Actual Knowledge, the aggregate amount of Cure Costs under
the Leases and Contracts as of the Effective Date is $143,227.87. For purposes
of this Section 11.1, the phrase "To Seller's Actual Knowledge" shall mean (a)
the actual (and not implied, imputed, or constructive) knowledge of Marcus P.
Rogers, the Independent Administrator of the Estate of James F. Cotter,
Deceased, and the principal of the Seller, without any inquiry or investigation
of any other parties, including, without limitation, the tenants and the
property manager of the Real Property, and (b) the actual (and not implied,
imputed, or constructive) knowledge of the agents or employees of CBRE, Inc.
acting in its capacity of or providing services to Seller as, property manager
of the Property, and not individually and without personal liability therefore.
The Buyer acknowledges that it is unlikely that Marcus P. Rogers has any
extensive knowledge with respect to any specific asset of the Estate of James F.
Cotter, Deceased. The Buyer is relying on the Bankruptcy Court Sale Order and
its Title Policy.

 

The representations and warranties made by Seller in this Agreement shall not
survive the recordation of the Deed. If, after the Effective Date, but before
the Close of Escrow, Seller has Actual Knowledge of any facts or changes in
circumstances that would cause any of its representations and warranties in this
Agreement to be untrue at Close of Escrow, Seller shall notify Buyer in writing
of such fact. In such case, or in the event Buyer obtains information after the
Due Diligence Period which would cause any of Seller's representations and
warranties to be untrue at Close of Escrow, Buyer, as its sole and exclusive
remedy, shall have the right to either (i) terminate this Agreement to the
extent that the failure of any such representation or warranty to be true would
have a material adverse impact on the Property or create material liability of
Buyer not contemplated in this Agreement, in which case the Deposit shall be
immediately returned to Buyer and neither party shall have any rights or
obligations under this Agreement (except for Sections 4.3.1, 16.3 and 16.5 which
survive termination of this Agreement), in which event Seller shall pay to Buyer
an amount equal to Buyer's costs and expenses (including reasonable attorneys'
fees and expenses) incurred in connection with Buyer's due diligence
investigations and negotiation and execution of this Agreement, not to exceed
Two Hundred Fifty Thousand and No/100 Dollars ($250,000.00); or (ii) to the
extent Buyer is not permitted to terminate this Agreement pursuant to clause (i)
above, accept a qualification to Seller's representations and warranties as of
the Close of Escrow and complete the purchase and sale of the Property without
any rights to recovery for breach of the unqualified representation and
warranty.

 

11.2     As-ls. As of the expiration of the Due Diligence Period, Buyer will
have, at its own cost and expense, made its own independent investigation
respecting the Property and all other aspects of this transaction, and shall
have relied thereon and on the advice of its consultants in entering into this
Agreement, and Buyer, by proceeding with this transaction following the
expiration of the Due Diligence Period, shall be deemed to have determined that
the same are satisfactory to Buyer.

 

 14 

 

  

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AND EXCEPT FOR SELLER'S
REPRESENTATIONS AND WARRANTIES IN SECTION 11.1 OF THIS AGREEMENT AND ANY
WARRANTIES OF TITLE AND OTHER COVENANTS AND WARRANTIES CONTAINED IN THE DEED AND
OTHER DOCUMENTS DELIVERED AT THE CLOSE OF ESCROW AND ANY POST-CLOSING
OBLIGATIONS SPECIFIED HEREIN ("SELLER'S WARRANTIES"), AS OF THE CLOSE OF ESCROW
THIS SALE IS MADE AND WILL BE MADE WITHOUT REPRESENTATION, COVENANT, OR WARRANTY
OF ANY KIND (WHETHER EXPRESS, IMPLIED, OR, TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LAW, STATUTORY) BY SELLER. AS A MATERIAL PART OF THE CONSIDERATION
FOR THIS AGREEMENT, BUYER AGREES TO ACCEPT THE PROPERTY ON AN "AS IS" AND "WHERE
IS" BASIS, WITH ALL FAULTS, AND WITHOUT ANY REPRESENTATION OR WARRANTY, ALL OF
WHICH SELLER HEREBY DISCLAIMS, EXCEPT FOR SELLER'S WARRANTIES. EXCEPT FOR
SELLER'S WARRANTIES, NO WARRANTY OR REPRESENTATION IS MADE BY SELLER AS TO
FITNESS FOR ANY PARTICULAR PURPOSE, MERCHANTABILITY, DESIGN, QUALITY, CONDITION,
OPERATION OR INCOME, COMPLIANCE WITH DRAWINGS OR SPECIFICATIONS, ABSENCE OF
DEFECTS, ABSENCE OF HAZARDOUS OR TOXIC SUBSTANCES, ABSENCE OF FAULTS, FLOODING,
OR COMPLIANCE WITH LAWS AND REGULATIONS INCLUDING, WITHOUT LIMITATION, THOSE
RELATING TO HEALTH, SAFETY, AND THE ENVIRONMENT (INCLUDING, WITHOUT LIMITATION,
THE ADA). BUYER ACKNOWLEDGES THAT BUYER HAS ENTERED INTO THIS AGREEMENT WITH THE
INTENTION OF MAKING AND RELYING UPON ITS OWN INVESTIGATION OF THE PHYSICAL,
ENVIRONMENTAL, ECONOMIC USE, COMPLIANCE, AND LEGAL CONDITION OF THE PROPERTY AND
THAT BUYER IS NOT NOW RELYING, AND WILL NOT LATER RELY, UPON ANY REPRESENTATIONS
AND WARRANTIES MADE BY SELLER (OTHER THAN SELLER'S WARRANTIES) OR ANYONE ACTING
OR CLAIMING TO ACT, BY, THROUGH OR UNDER OR ON SELLER'S BEHALF CONCERNING THE
PROPERTY. ADDITIONALLY, BUYER AND SELLER HEREBY AGREE THAT (A) EXCEPT FOR
SELLER'S WARRANTIES, BUYER IS TAKING THE PROPERTY "AS IS" WITH ALL LATENT AND
PATENT DEFECTS AND THAT EXCEPT FOR SELLER'S WARRANTIES, THERE IS NO WARRANTY BY
SELLER THAT THE PROPERTY IS FIT FOR A PARTICULAR PURPOSE, (B) EXCEPT FOR
SELLER'S WARRANTIES, BUYER IS SOLELY RELYING UPON ITS EXAMINATION OF THE
PROPERTY, AND (C) BUYER TAKES THE PROPERTY UNDER THIS AGREEMENT UNDER THE
EXPRESS UNDERSTANDING THAT THERE ARE NO EXPRESS OR IMPLIED WARRANTIES (EXCEPT
FOR SELLER'S WARRANTIES).

 

WITH RESPECT TO THE FOLLOWING, AND EXCEPT AS PROVIDED IN SELLER’S WARRANTIES,
BUYER FURTHER ACKNOWLEDGES AND AGREES THAT SELLER SHALL NOT HAVE ANY LIABILITY,
OBLIGATION OR RESPONSIBILITY OF ANY KIND AND THAT SELLER HAS MADE NO
REPRESENTATIONS OR WARRANTIES OF ANY KIND:

 

1.       THE CONTENT OR ACCURACY OF ANY REPORT, STUDY, OPINION OR CONCLUSION OF
ANY SOILS, TOXIC, ENVIRONMENTAL OR OTHER ENGINEER OR OTHER PERSON OR ENTITY WHO
HAS EXAMINED THE PROPERTY OR ANY ASPECT THEREOF;

 

2.       THE CONTENT OR ACCURACY OF ANY OF THE ITEMS (INCLUDING, WITHOUT
LIMITATION, THE PROPERTY INFORMATION) DELIVERED TO BUYER PURSUANT TO BUYER'S
REVIEW OF THE CONDITION OF THE PROPERTY; OR

 

3.       THE CONTENT OR ACCURACY OF ANY PROJECTION, FINANCIAL OR MARKETING
ANALYSIS OR OTHER INFORMATION GIVEN TO BUYER BY SELLER OR REVIEWED BY BUYER WITH
RESPECT TO THE PROPERTY.

 

BUYER ALSO ACKNOWLEDGES THAT THE REAL PROPERTY MAY OR MAY NOT CONTAIN ASBESTOS
AND, IF THE REAL PROPERTY CONTAINS ASBESTOS, THAT BUYER MAY OR MAY NOT BE
REQUIRED TO REMEDIATE ANY ASBESTOS CONDITION IN ACCORDANCE WITH APPLICABLE LAW.

 

BUYER IS A SOPHISTICATED REAL ESTATE INVESTOR AND IS, OR WILL BE AS OF THE CLOSE
OF ESCROW, FAMILIAR WITH THE REAL PROPERTY AND ITS SUITABILITY FOR BUYER'S
INTENDED USE. THE PROVISIONS OF THIS SECTION 11.2 SHALL SURVIVE INDEFINITELY ANY
CLOSING OR TERMINATION OF THIS AGREEMENT AND SHALL NOT BE MERGED INTO THE
DOCUMENTS EXECUTED AT CLOSE OF ESCROW.

 

BUYER IS SPECIFICALLY AWARE THAT SELLER IS A DEBTOR-IN-POSSESSION UNDER THE
BANKRUPTCY CASE, THAT ONCE THIS SALE HAS CLOSED, REMAINING PROCEEDS OF SALE WILL
BE DISTRIBUTED IN ACCORDANCE WITH FURTHER ORDERS OF THE BANKRUPTCY COURT, THAT
THE SELLER HAS NO MATERIAL ASSETS OTHER THAN THE PROPERTY, AND THAT IT IS THE
SELLER’S INTENT TO TERMINATE ITS EXISTENCE, SUBJECT TO THE PROVISIONS OF THIS
AGREEMENT.

 

THE BUYER WAIVES ANY CLAIM OF ANY NATURE TO RECOVER ANY PORTION OF THE SALE
PROCEEDS OR ANY DAMAGES FROM THE CREDITORS OR OTHER PARTIES IN INTEREST IN THE
BANKRUPTCY CASE.

 

THE BUYER WAIVES AND FOREVER RELEASES ANY CLAIM OR ANY NATURE NOW EXISTING OR
HEREAFTER ARISING AGAINST MARCUS ROGERS IN ANY CAPACITY WITH THE SELLER OR THE
ESTATE OF JAMES F. COTTER, DECEASED, OR ANY OF CONSULTANTS, REALTORS, BROKERS,
AGENTS, LAWYERS, ACCOUNTANTS, OTHER EXPERTS, EMPLOYEES, OR STAFF OF THE SELLER
OR OF MR. ROGERS IN ANY CAPACITY, WITH RESPECT TO THE PROPERTY.

 

 15 

 

  

12.BUYER'S COVENANTS, REPRESENTATIONS AND WARRANTIES; RELEASE; ERISA;
INDEMNIFICATION.

 

In consideration of Seller entering into this Agreement and as an inducement to
Seller to sell the Real Property to Buyer, Buyer makes the following covenants,
representations and warranties:

 

12.1     Representations and Warranties.

 

(a)       Authority. Buyer is a limited liability company formed and in good
standing under the laws of the State of Oklahoma. Buyer has the legal right,
power and authority to enter into this Agreement and to consummate the
transactions contemplated hereby, and the execution, delivery and performance of
this Agreement have been duly authorized and no other action by Buyer is
requisite to the valid and binding execution, delivery and performance of this
Agreement, except as otherwise expressly set forth herein. There is no agreement
to which Buyer is a party or to Buyer's knowledge binding on Buyer which is in
conflict with this Agreement.

 

(b)       Executive Order 13224. To the best of Buyer's knowledge, neither Buyer
nor any of its respective affiliates or constituents, nor any of their
respective brokers or other agents acting in any capacity in connection with the
transactions contemplated by this Agreement is or will be (a) conducting any
business or engaging in any transaction or dealing with any person appearing on
the OFAC list of restrictions and Prohibited Persons (which lists can be
accessed at the following web address:
http://www.ustreas.gov/offices/enforcement/ofac/), including the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any Prohibited Person; (b) dealing in, or otherwise engaging in any
transaction relating to, any property or interests in property blocked pursuant
to Executive Order No. 13224 dated September 24, 2001, relating to "Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism"; or (c) engaging in or conspiring to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempting to violate, any of the prohibitions set forth in any U.S. anti-money
laundering law.

 

12.2     Release. By proceeding with this transaction to the Close of Escrow,
Buyer shall be deemed to have made its own independent investigation of the
Property, the Property Information and the presence of Hazardous Materials on
the Real Property as Buyer deems appropriate. Accordingly, subject to Seller's
Warranties, Buyer, on behalf of itself and all of its officers, directors,
shareholders, employees, representatives and affiliated entities (collectively,
the "Releasors") hereby expressly waives and relinquishes any and all rights and
remedies Releasers may now or hereafter have against Seller, its successors and
assigns, partners, shareholders, officers and/or directors (the "Seller
Parties"), whether known or unknown, which may arise from or be related to (a)
the physical condition, quality, quantity and state of repair of the Real
Property and the prior management and operation of the Real Property, (b) the
Property Information or any other information relating to the Property provided
to Buyer by Seller or Seller's agents, (c) the Real Property's compliance or
lack of compliance with any federal, state or local laws or regulations, and (d)
any past, present or future presence or existence of Hazardous Materials on,
under or about the Real Property or with respect to any past, present or future
violation of any rules, regulations or laws, now or hereafter enacted,
regulating or governing the use, handling, storage or disposal of Hazardous
Materials, including, without limitation, (i) any and all rights and remedies
Releasors may now or hereafter have under the Comprehensive Environmental
Response Compensation and Liability Act of 1980 ("CERCLA"), the Superfund
Amendments and Reauthorization Act of 1986, the Resource Conservation and
Recovery Act, and the Toxic Substance Control Act, all as amended, and any
similar state, local or federal environmental law, rule or regulation, and (ii)
any and all claims, whether known or unknown, now or hereafter existing, with
respect to the Real Property under Section 107 of CERCLA (42 U.S.C.A. §9607). As
used herein, the term "Hazardous Material(s)" includes, without limitation, any
hazardous or toxic materials, substances or wastes, such as (1) any materials,
substances or wastes which are toxic, ignitable, corrosive or reactive and which
are regulated by any local governmental authority, or any agency of the United
States government, (2) any other material, substance, or waste which is defined
or regulated as a hazardous material, extremely hazardous material, hazardous
waste or toxic substance pursuant to any laws, rules, regulations or orders of
the United States government, or any local governmental body, (3) asbestos, (4)
petroleum and petroleum based products, (5) formaldehyde, (6) polychlorinated
biphenyls (PCBs), and (7) freon and other chlorofluorocarbons.

 

WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, BUYER, ON BEHALF OF ITSELF AND
THE OTHER RELEASORS, BUT SUBJECT TO SELLER'S WARRANTIES, HEREBY ACQUIRES THE
PROPERTY SUBJECT TO ALL RISK AND LIABILITY RESULTING OR ARISING FROM, OR
RELATING TO THE OWNERSHIP, USE, CONDITION, LOCATION, MAINTENANCE, REPAIR, OR
OPERATION OF, THE PROPERTY.

 

 16 

 

  

THE FOREGOING WAIVERS, RELEASES AND AGREEMENTS BY BUYER, ON BEHALF OF ITSELF AND
THE RELEASORS, SHALL SURVIVE THE CLOSE OF ESCROW AND THE RECORDATION OF THE DEED
AND SHALL NOT BE DEEMED MERGED INTO THE DEED UPON ITS RECORDATION.

 

12.3     ERISA. Buyer is not purchasing any of the Property with "plan assets"
of an Employee Benefit Plan subject to Title I of the Employee Retirement Income
Security Act of 1974 (as amended from time to time, the "Act," and together with
any regulation, rule or judicial or administrative case, order, or pronouncement
arising under or connected with the Act, "ERISA") or of a plan subject to
Section 4975 of the Internal Revenue Code of 1986, as amended (the "Code").
Buyer shall take all actions reasonably requested by Seller for the purpose of
ensuring, to Seller's satisfaction, that the transactions contemplated herein
will comply with ERISA and not result in an imposition of an excise tax under
Section 4975 of the Code; such actions shall include, without limitation, the
making of such further representations and warranties as Seller's counsel
reasonably deems necessary to ensure that neither this Agreement nor any of the
transactions contemplated herein will violate ERISA or result in an imposition
of an excise tax under Section 4975 of the Code. In the event that this
Agreement, or any transaction or other action by Seller in connection herewith,
shall be deemed to violate ERISA or result in an imposition of an excise tax
under Section 4975 of the Code, Seller may immediately terminate this Agreement
(without any liability to Seller) in accordance with, and subject to the terms
and conditions of, Section 9.3 hereof as if such termination arose from a failed
condition under Section 9.3 hereof.

 

13.DEFAULT AND DAMAGES.

 

13.1     DEFAULT BY BUYER. BUYER AND SELLER HEREBY ACKNOWLEDGE AND AGREE THAT,
IN THE EVENT THE CLOSE OF ESCROW FAILS TO OCCUR DUE TO A BUYER DEFAULT (ALL OF
THE CONDITIONS TO BUYER'S OBLIGATIONS TO CLOSE HAVING BEEN SATISFIED OR WAIVED),
SELLER WILL SUFFER DAMAGES IN AN AMOUNT WHICH WILL, DUE TO THE SPECIAL NATURE OF
THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT AND THE SPECIAL NATURE OF THE
NEGOTIATIONS WHICH PRECEDED THIS AGREEMENT, BE IMPRACTICAL OR EXTREMELY
DIFFICULT TO ASCERTAIN. IN ADDITION, BUYER WISHES TO HAVE A LIMITATION PLACED
UPON THE POTENTIAL LIABILITY OF BUYER TO SELLER IN THE EVENT THE CLOSE OF ESCROW
FAILS TO OCCUR DUE TO A BUYER DEFAULT, AND WISHES TO INDUCE SELLER TO WAIVE
OTHER REMEDIES WHICH SELLER MAY HAVE IN THE EVENT OF A BUYER DEFAULT. BUYER AND
SELLER, AFTER DUE NEGOTIATION, HEREBY ACKNOWLEDGE AND AGREE THAT THE AMOUNT OF
THE DEPOSIT REPRESENTS A REASONABLE ESTIMATE OF THE DAMAGES WHICH SELLER WILL
SUSTAIN IN THE EVENT OF SUCH BUYER DEFAULT. BUYER AND SELLER HEREBY AGREE THAT
SELLER MAY, IN THE EVENT THE CLOSE OF ESCROW FAILS TO OCCUR DUE TO A BUYER
DEFAULT, AS SELLER'S SOLE AND EXCLUSIVE REMEDY AS A RESULT OF BUYER'S DEFAULT,
TERMINATE THIS AGREEMENT BY WRITTEN NOTICE TO BUYER AND ESCROW HOLDER, CANCEL
THE ESCROW AND RECEIVE OR RETAIN (IF SELLER ALREADY HOLDS THE DEPOSIT) THE
DEPOSIT AS LIQUIDATED DAMAGES AND ESCROW HOLDER SHALL IMMEDIATELY DELIVER
(UNLESS IT HAS ALREADY DONE SO) THE DEPOSIT TO SELLER SUCH RETENTION OF THE
DEPOSIT BY SELLER IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO SELLER AND
SHALL NOT BE DEEMED TO CONSTITUTE A FORFEITURE OR PENALTY. NOTHING IN THIS
SECTION 13.1 SHALL (A) PREVENT OR PRECLUDE ANY RECOVERY OF ATTORNEYS' FEES OR
OTHER COSTS INCURRED BY SELLER PURSUANT TO SECTION 16.5 OR (B) IMPAIR OR LIMIT
THE EFFECTIVENESS OR ENFORCEABILITY OF THE INDEMNIFICATION OBLIGATIONS OF BUYER
CONTAINED IN SECTIONS 4.3.1 AND 14 HEREOF.

 

13.2     Default by Seller. If Seller defaults in its obligations pursuant to
this Agreement, Buyer's sole and exclusive remedy shall be to elect one of the
following: (a) to terminate this Agreement, in which event Buyer shall be
entitled to the return by the Escrow Holder to Buyer of the Deposit, and Seller
shall pay to Buyer an amount equal to Buyer's costs and expenses (including
reasonable attorneys' fees and expenses) incurred in connection with Buyer's due
diligence investigations and negotiation and execution of this Agreement, not to
exceed Two Hundred Fifty Thousand and No/100 Dollars ($250,000.00) in the
aggregate, or (b) to bring a suit in the United States Bankruptcy Court for the
Western District of Texas, San Antonio Division, for specific performance
provided that any suit for specific performance must be brought as to the
Property within 45 days after the Closing Date, Buyer's waiving the right to
bring suit at any later date to the extent permitted by law. This Agreement
confers no present right, title or interest in the Property to Buyer and Buyer
agrees not to file a lis pendens or other similar notice against the Real
Property except in connection with, and after, the proper filing of a suit for
specific performance.

 

 17 

 

  

14.BROKER'S COMMISSIONS.

 

Except for CBRE, Inc., Seller's broker (whose commission shall be paid by Seller
pursuant to a separate agreement between Seller and Seller's broker) and Price
Edwards & Company (“Buyer's Broker”) (whose commission shall be paid by Buyer
pursuant to a separate agreement between Buyer and Buyer's Broker), neither
party hereto has had any contact or dealing regarding the Real Property, or any
communication in connection with the subject matter of this transaction, through
any licensed real estate broker or other person who can claim a right to a
commission or finder's fee as a procuring cause of the sale contemplated herein.
In the event that any other broker or finder perfects a claim for a commission
or finder's fee, the party responsible for the contact or communication on which
the broker or finder based such claim shall indemnify, save harmless and defend
the other party from said claim and all costs and expenses (including reasonable
attorneys' fees) incurred by the other party in defending against the same.

 

Seller acknowledges that prior to the commencement of discussions with Buyer
regarding the purchase of the Property, Hall, Estill, Hardwick, Gable, Golden, &
Nelson, P.C. (“Hall Estill”), a material tenant of the Property Buyer, disclosed
to Seller that Hall Estill was evaluating a potential renewal of its lease at
the Property or a relocation of its office to another property (the “Hall Estill
Transaction”). Seller further acknowledges that Buyer and Buyer’s Broker have
each disclosed to Seller that Buyer’s Broker has represented and is currently
representing Hall Estill with respect the Hall Estill Transaction, and Seller
has no objection to the concurrent and common engagement of, and representation
by, Buyer’s Broker of Hall Estill with respect to the Hall Estill Transaction
and Buyer with respect to the transaction contemplated by this Agreement. Seller
waives and forever discharges and releases any claim of any nature now existing
or hereafter arising against Buyer or its representatives, agents, and
affiliates, including Price Edwards, arising in connection with the Hall Estill
Transaction or the transactions contemplated by this Agreement. Notwithstanding
the above, Buyer, on behalf of Buyer and Buyer’s Broker, acknowledges and agrees
that no such lease renewal will be executed prior to Closing without Buyer being
responsible for and specifically assuming (subject to Closing) any leasing
commissions or tenant improvement costs associated with that lease renewal.

 

15.BANKRUPTCY MATTERS.

 

15.1     Bankruptcy Court Filings. Within two (2) Business Days after the
Effective Date, Seller will file a motion seeking expedited entry of the Sale
Procedure Order with the Bankruptcy Court. On the later to occur of (a) two (2)
Business Days after Buyer’s request, or (b) the expiration of the Due Diligence
Period, Seller shall file a motion seeking entry of the Bankruptcy Court Sale
Order with the Bankruptcy Court. Seller will pursue diligently the entry of the
Sale Procedure Order and the Bankruptcy Court Sale Order, as applicable. If the
Sale Procedure Order is not entered by the Bankruptcy Court prior to the date
that is five (5) days prior the expiration of the Due Diligence Period (the
“Sale Procedure Order Deadline”), then Buyer shall be entitled to (a) extend the
Due Diligence Period for a period not to exceed thirty (30) days provided Buyer
gives Seller prior written notice of such extension on or before the expiration
of the Due Diligence Period, in which case the Sale Procedure Order Deadline
shall be correspondingly extended, or (b) waive the requirement of the Sale
Procedure Order, provided that in no event shall the Sale Procedure Order not be
delivered by the Close of Escrow. In the event that the entry of the Sale
Procedure Order, Bankruptcy Court Sale Order, or Assignment Order is appealed or
a stay pending appeal is sought, Seller will oppose the appeal or the stay
pending appeal and seek the dismissal of any appeal (including a petition for
certiorari, motion for rehearing, reargument, reconsideration or revocation).
Seller will consult with Buyer and provide Buyer, where possible, at least 24
hours’ notice in advance of filing with the Bankruptcy Court or any appellate
court any motion, brief, notice, proposed order, amendment, supplement or other
pleading that Seller proposes to file in the Bankruptcy Court relating to the
transactions contemplated by this Agreement. Seller will give Buyer reasonable
advance notice of any hearings regarding the motions required to obtain the
issuance of the Sale Procedure Order, the Assignment Order, or the Bankruptcy
Sale Order and Buyer will have the right to attend and seek to be heard at any
such hearings. Seller shall bear the sole cost and expense for all of its
attorney’s fees, costs and expenses incurred for representation of the Seller in
connection with all motions relating to the Sale Procedure Order, the Assignment
Order, the Bankruptcy Court Sale Order, and any other motions or orders filed or
sought by Seller in the Bankruptcy Case. Notwithstanding any of the foregoing,
should the Court decline to enter the Sale Procedure Order but instead enter the
Bankruptcy Court Sale Order, then Seller shall have complied with this paragraph
and paragraph 7.1(f) above.

 

 18 

 

  

15.2     Sale Procedures.

 

(a)           The matters set forth in this Section 15.2 shall be described in
the Sale Procedure Order and the motion filed in connection therewith. Given the
extraordinary marketing period that Seller has conducted, each of Buyer and
Seller acknowledges and agrees that it believes this Agreement is the highest
and best offer to purchase the Property. Seller shall not initiate contact,
solicit, or encourage submission of any inquiries, proposals, or offers by any
person or entity with respect to a transaction involving the direct or indirect
sale, transfer, or disposition of the Property to a purchaser or purchasers
other than Buyer or effecting any other transaction (including a Chapter 11
plan) the consummation of which would be substantially inconsistent with the
transactions herein contemplated (a “Competing Transaction”), provided that
Seller is permitted to respond to any unsolicited proposals with respect to a
Competing Transaction. Seller shall provide prompt written notice to Buyer of
the receipt of any unsolicited proposal to acquire the Property or request for
information regarding the Property or access to Seller’s documentation related
to the use, ownership, or occupancy of the Property. Notwithstanding anything
contained herein to the contrary, Seller shall not entertain or consider any
offer to purchase the Property from any third party other than Buyer unless the
offer is a Qualified Bid (as defined in the Sale Procedure Order) which must be
received by Seller no later than the Bid Deadline (as hereinafter defined).
Among other things, a Qualified Bid must contain a bona fide offer to purchase
the Property on the following terms:

 

(i)        the purchase price in the Qualified Bid is greater than the sum of
(A) the Purchase Price, (B) the Expense Reimbursement, (C) the Break-Up Fee, and
(D) $100,000.

 

(ii)       the Qualified Bid provides for a cash deposit equal to or greater
than the Deposit.

 

(iii)      the Qualified Bid must be on terms no less favorable (and no more
burdensome or conditional) to Seller than the terms of this Agreement.

 

(iv)      the Qualified Bid does not include any contingency relating to due
diligence or financing, or any other material conditions precedent to the
Buyer’s obligation to close, that is not otherwise contained in this Agreement.

 

(v)       the bidder in the Qualified Bid demonstrates that it is financially
able to consummate the Competing Transaction and provides adequate assurance of
its ability to perform the obligations of the landlord under the Assumed Leases.

 

(vi)      the Qualified Bid must expressly exclude any right to receive a
break-up fee, expense reimbursement, termination fee, or any similar form of
compensation.

 

(vii)     the Qualified Bid must provide for the purchase of all of the
Property.

 

(b)           Seller shall provide prompt written notice to Buyer of the receipt
any Qualified Bid, which notice shall include in reasonable detail sufficient
information to confirm the Qualified Bid’s satisfaction of the requirements set
forth above. In the event that Seller does not receive a Qualified Bid prior to
the expiration of the Due Diligence Period (the “Bid Deadline”), Buyer and
Seller shall proceed to the Close of Escrow as contemplated by this Agreement
and Seller shall thereafter not be entitled to entertain or enter into any bids
for the Property, regardless of whether the bid is a Qualified Bid. If Seller
does receive a Qualified Bid prior to the Bid Deadline, Seller shall request an
expedited hearing in the Bankruptcy Court to be set as soon as the Court’s
docket will accommodate such request. Seller shall request that the Court
consider any higher or better offers that may be presented to Seller and whether
or not they are Qualified Bids. If the Court determines that any such offer(s)
are Qualified Bids, the Court shall conduct an auction (the “Auction”). Buyer
shall be permitted to participate in the Auction. Seller shall request the
establishment of reasonable procedures for such Auction (“Auction Procedures”)
in its Sale Procedure Order which shall include, but not be limited to, the
following: (i) unless otherwise ordered by the Bankruptcy Court prior to the
Auction for cause shown, any bidder (other than Buyer) that has failed to
provide a Qualified Bid by the Bid Deadline shall be disqualified from
participation in the Auction; (ii) at the commencement of the Auction, Seller
shall determine based on the nature of the Qualified Bids the bid (the “Baseline
Bid”) to serve as the lead bid in the Auction, which bid will at the
commencement of the Auction be announced to all bidders participating at the
Auction; (iii) participating bidders (including the Buyer to the extent Buyer so
chooses) will be permitted to increase their bids and to agree to modifications
to their bids in order to make their bids more favorable to Seller, provided,
subject to the following clause (iv), that each bid shall exceed the preceding
bid by $100,000.00 or a multiple thereof; (v) solely for purposes of determining
the Successful Bids (as defined below), any overbid submitted by Buyer shall be
deemed to include the full amount of the Break-Up Fee and Expense Reimbursement
Payment potentially payable; and (vi) at the conclusion of the Auction, the
Court shall determine, considering factors such as the financial and contractual
terms of each bid and factors affecting the speed, certainty of closing each bid
and net proceeds to the Bankruptcy Estate, the highest or otherwise best bid
(the “Successful Bid”).

 

 19 

 



 

(c)       If Buyer is not the proponent of the Successful Bid and a transaction
is thereafter consummated with another third party purchaser resulting in a
closing of a sale of the Property, then this Agreement shall automatically
terminate and Seller will pay to Buyer, in cash, the Break-Up Fee and the
Expense Reimbursement pursuant to the Sale Procedure Order. The Break-Up Fee and
Expense Reimbursement shall be paid in cash concurrently with the consummation
and closing (which, in the case of a plan of reorganization or liquidation,
shall be the effectiveness) of the first Competing Transaction to occur
simultaneously with or following the termination of this Agreement and shall be
paid from the first proceeds of such Competing Transaction prior to payment of
any other claims, including claims secured by the assets that are the subject of
the Competing Transaction, until the Break-Up Fee and Expense Reimbursement are
paid in full. For the avoidance of doubt, nothing in the preceding sentence
shall limit the Buyer’s recourse with respect to the Break-Up Fee and Expense
Reimbursement to the proceeds described therein, and the Break-Up Fee and
Expense Reimbursement will constitute, pursuant to sections 364 and 503 of the
Bankruptcy Code, a superpriority administrative expense claim in Seller’s
bankruptcy estates and in any successor bankruptcy estate of any chapter 7
proceeding following conversion of any of Seller’ chapter 11 proceedings with
priority over any and all administrative expense claims. Any Break-Up Fee and
Expense Reimbursement payable pursuant to this Agreement will be allowed and
paid, without any further Bankruptcy Court approval or order.

 

(d)       Notwithstanding anything to the contrary contained herein, upon timely
payment of the Break-Up Fee and Expense Reimbursement to Buyer in accordance
with this Section 15.2, Seller and its respective representatives and
affiliates, on the one hand, and Buyer and its respective representatives and
affiliates, on the other hand, will be deemed to have fully released and
discharged each other from any liability resulting from the termination of this
Agreement and neither Seller and its respective representatives and affiliates,
on the one hand, and Buyer and its respective representatives and affiliates, on
the other hand, nor any other person or entity will have any other remedy or
cause of action under or relating to this Agreement or any applicable law.

 

(e)       Seller acknowledges that (i) the agreements contained in this Section
15.2 are an integral part of the transactions contemplated by this Agreement,
(ii) the damages resulting from termination of this Agreement under
circumstances where the Break-Up Fee is payable are uncertain and incapable of
accurate calculation and therefore, the amount payable pursuant to this Section
15.2 is not a penalty but rather constitutes liquidated damages in a reasonable
amount that will compensate the Buyer for the efforts and resources expended and
opportunities foregone while negotiating this Agreement and in reliance on this
Agreement and on the expectation of the consummation of the transactions
contemplated hereby and (iii) without the agreements contained in this Section
15.2 the parties would not have entered into this Agreement.

 

16.MISCELLANEOUS PROVISIONS.

 

16.1       Notices. All written notices or demands of any kind which either
party hereto may be required or may desire to serve on the other in connection
with this Agreement shall be served by personal service, by registered or
certified mail, recognized overnight courier service or facsimile transmission.
Any such notice or demand so to be served by registered or certified mail,
recognized overnight courier service or facsimile transmission shall be
delivered with all applicable delivery charges thereon fully prepaid and, if the
party so to be served be Buyer, addressed to Buyer as follows:

 

BancFirst Corporation

c/o David Harlow

101 N. Broadway

Oklahoma City, OK 73102

 

and

 

McAfee & Taft A Professional Corporation

10th Floor, Two Leadership Square

211 N. Robinson

Oklahoma City, Oklahoma 73102

Attn: Joe C. Lewallen, Jr.

 

and

 

Price Edwards & Company

c/o Ford C. Price

210 Park Ave., Suite 700

Oklahoma City, OK 73102

 

 20 

 

  

and, if the party so to be served be Seller, addressed to Seller as follows:

 

Cotter Tower - Oklahoma, L.P

c/o Marcus P. Rogers

2135 E. Hildebrand Ave.

San Antonio, Texas 78209

 

and

 

Ben McCaleb

Law Office of C. Benjamin McCaleb

2135 E. Hildebrand Ave.

San Antonio, Texas 78209

 

and, if the party to be served be Escrow Holder, addressed to Escrow Holder as
follows:

 

American Eagle Title Group, L.L.C.

Attention: Eric Offen

421 N.W. 13th Street, Suite 320

Oklahoma City, Oklahoma 73103

 

Service of any such notice or demand so made by personal delivery, registered or
certified mail, recognized overnight courier or facsimile transmission shall be
deemed complete on the date of actual delivery as shown by the addressee's
registry or certification receipt or, as to facsimile transmissions, by "answer
back confirmation" (provided that a copy of such notice or demand is delivered
by any of the other methods provided above within one (1) business day following
receipt of such facsimile transmission), as applicable, or at the expiration of
the third (3rd) business day after the date of dispatch, whichever is earlier in
time. Either party hereto may from time to time, by notice in writing served
upon the other as aforesaid, designate a different mailing address to which or a
different person to whose attention all such notices or demands are thereafter
to be addressed. Counsel for a party may give notice or demand on behalf of such
party, and such notice or demand shall be treated as being sent by such party.

 

16.2       Assignment: Binding on Successors and Assigns. Buyer shall not
assign, transfer or convey its rights or obligations under this Agreement or
with respect to the Property without the prior written consent of Seller, which
consent Seller may withhold in its sole, absolute and subjective discretion;
provided, however, Buyer may assign its rights under this Agreement without
Seller's consent to an Affiliate (as hereinafter defined), so long as (i) Buyer
provides Seller with notice of such assignment at least ten (10) days before the
Closing Date of its intentions to assign its rights under this Agreement to the
Affiliate, which notice must be accompanied by the name of such assignee and
such assignee's signature block, (ii) the Affiliate assumes, jointly and
severally, in writing Buyer's obligations hereunder and the Affiliate agrees in
writing to be subject to all of the terms and conditions set forth in this
Agreement, and (iii) Buyer shall not be released from its obligations hereunder.
As used in this Section 16.2, the term "Affiliate" means (a) an entity that
directly or indirectly controls, is controlled by or is under common control
with the Buyer, (b) any fund or entity sponsored by Buyer, or (c) an entity at
least a majority of whose economic interest is owned by Buyer or by the direct
or indirect owners of Buyer; and the term "control" means the power to direct
the management of such entity through voting rights, ownership or contractual
obligations. Any attempted assignment in violation of the provisions of this
Section 16.2 shall be void and Buyer shall be deemed in default hereunder. Any
permitted assignments shall not relieve the assigning party from its liability
under this Agreement. Subject to the foregoing, and except as provided to the
contrary herein, the terms, covenants, conditions and warranties contained
herein and the powers granted hereby shall inure to the benefit of and bind all
parties hereto and their respective heirs, executors, administrators, successors
and assigns, and all subsequent owners of the Property.

 

16.3       Work Product. Effective upon and in the event of a termination of
this Agreement for any reason other than a default by Seller, Buyer shall assign
and deliver to Seller (at no cost to Seller), and does hereby assign without the
need for any further act or instrument (at no cost to Seller), all reports,
plans, studies, documents, written information and the like which has been
generated by Buyer in-house or by Buyer's third party consultants, whether prior
to the Opening of Escrow or during the period of Escrow in connection with
Buyer's proposed acquisition, development, use or sale of the Real Property
excluding, however, market and economic feasibility studies (collectively, the
"Work Product"). In such event, Buyer shall deliver the Work Product which has
been assigned to Seller not later than five (5) days after the date of the
termination of this Agreement. The Work Product shall be fully paid for and
shall not be subject to any lien, encumbrance or claim of any kind. Buyer shall
also return all materials and information (including, without limitation, the
Property Information) given to it by Seller or its consultants during Escrow, in
the same condition as delivered to Buyer. Seller acknowledges and agrees that
any such delivery of Work Product is made without representation or warranty as
to the accuracy, completeness, or content thereof by Buyer. Seller releases
Buyer from all claims, demands, causes of action, judgments, losses, damages,
liabilities, costs, and expenses asserted or incurred against Seller by reason
of the information contained in, or that should have been contained in, the Work
Product.

 

 21 

 

  

16.4       Further Assurances. In addition to the acts and deeds recited herein
and contemplated to be performed, executed or delivered by Seller or Buyer,
Seller and Buyer hereby agree to perform, execute and deliver, or cause to be
performed, executed and delivered, on the Closing Date or thereafter any and all
such further acts, deeds and assurances as Buyer or Seller, as the case may be,
may reasonably require in order to consummate fully the transactions
contemplated hereunder.

 

16.5       Attorneys' Fees. If any legal action is brought or if an attorney is
retained for the enforcement of this Agreement or any portion thereof, or
because of any alleged dispute, breach, default or misrepresentation in
connection with any of the provisions of this Agreement, the prevailing party
shall be entitled to recover from the other reimbursement for the reasonable
fees of attorneys and other costs (including court costs and witness fees)
incurred by it, in addition to any other relief to which it may be entitled. The
term "prevailing party" means the party obtaining substantially the relief
sought, whether by compromise, settlement or judgment.

 

16.6       Not Applicable.

 

16.7       Entire Agreement. Except for the Sale Procedure Order, the Bankruptcy
Court Sale Order, and the Assignment Order, this Agreement contains the entire
agreement and understanding of the parties in respect to the subject matter
hereof, and the parties intend for the literal words of this Agreement to govern
and for all prior negotiations, drafts, and other extrinsic communications,
whether oral or written, to have no significance or evidentiary effect. The
parties further intend that neither this Agreement nor any of its provisions may
be changed, amended, discharged, waived or otherwise modified orally except only
by an instrument in writing duly executed by the party to be bound thereby. The
parties hereto fully understand and acknowledge the importance of the foregoing
sentence and are aware that the law may permit subsequent oral modification of a
contract notwithstanding contract language which requires that any such
modification be in writing; but Buyer and Seller fully and expressly intend that
the foregoing requirements as to a writing be strictly adhered to and strictly
interpreted and enforced by any court which may be asked to decide the question.
Each party hereto acknowledges that this Agreement accurately reflects the
agreements and understandings of the parties hereto with respect to the subject
matter hereof and hereby waive any claim against the other party which such
party may now have or may hereafter acquire to the effect that the actual
agreements and understandings of the parties hereto with respect to the subject
matter hereof may not be accurately set forth in this Agreement.

 

16.8       Governing Law. This Agreement shall be governed by the laws of the
State of Oklahoma, and by applicable provisions of federal law, including the
United States Bankruptcy Code.

 

16.9       Counterparts. This Agreement may be executed simultaneously in one or
more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

16.10       Headings; Construction. The various headings of this Agreement are
included for convenience only and shall not affect the meaning or interpretation
of this Agreement or any provision hereof. When the context and construction so
require, all words used in the singular herein shall be deemed to have been used
in the plural and the masculine shall include the feminine and the neuter and
vice versa. The use in this Agreement of the term "including" and related terms
such as "include" shall in all cases mean "without limitation." All references
to "days" in this Agreement shall be construed to mean calendar days unless
otherwise expressly provided.

 

16.11       Time of Essence. Seller and Buyer hereby acknowledge and agree that
time is strictly of the essence with respect to each and every term, condition,
obligation and provision hereof and failure to perform timely any of the terms,
conditions, obligations or provisions hereof by either party shall constitute a
material breach of, and non-curable (but waivable) default under this Agreement
by the parties so failing to perform.

 

16.12       Partial Validity; Severability. If any term or provision of this
Agreement or the application thereof to any person or circumstance shall, to any
extent, be held invalid or unenforceable, the remainder of this Agreement, or
the application of such term or provision to persons or circumstances other than
those as to which it is held invalid or unenforceable, shall not be affected
thereby, and each such term and provision of this Agreement shall be valid and
be enforced to the fullest extent permitted by law.

 

 22 

 

  

16.13       No Third Party Beneficiaries. This Agreement is for the sole and
exclusive benefit of the parties hereto and their respective permitted
successors and assigns, and no third party is intended to, or shall have, any
rights hereunder.

 

16.14       Intentionally Omitted.

 

16.15       Joint Product of Parties. This Agreement is the result of
arms-length negotiations between Seller and Buyer and their respective
attorneys. Accordingly, neither party shall be deemed to be the author of this
Agreement and this Agreement shall not be construed against either party.

 

16.16       Calculation of Time Periods. Unless otherwise specified, in
computing any period of time described herein, the day of the act or event after
which the designated period of time begins to run is not to be included and the
last day of the period so computed is to be included at, unless such last day is
not a Business Day, in which event the period shall run until the end of the
next day which is neither a Saturday, Sunday, or legal holiday. Unless otherwise
expressly provided herein, the last day of any period of time described herein
shall be deemed to end at 5:00 p.m., Oklahoma City time.

 

16.17       Procedure for Indemnity. The following provisions govern actions for
indemnity under this Agreement. Promptly after receipt by an indemnitee of
notice of any claim, such indemnitee will, if a claim in respect thereof is to
be made against the indemnitor, deliver to the indemnitor written notice thereof
and the indemnitor shall have the right to participate in and, if the indemnitor
agrees in writing that it will be responsible for any costs, expenses,
judgments, damages, and losses incurred by the indemnitee with respect to such
claim, to assume the defense thereof, with counsel mutually satisfactory to the
parties; provided, however, that an indemnitee shall have the right to retain
its own counsel, with the fees and expenses to be paid by the indemnitor, if the
indemnitee reasonably believes that representation of such indemnitee by the
counsel retained by the indemnitor would be inappropriate due to actual or
potential differing interests between such indemnitee and any other party
represented by such counsel in such proceeding. The failure of indemnitee to
deliver written notice to the indemnitor within a reasonable time after
indemnitee receives notice of any such claim shall relieve such indemnitor of
any liability to the indemnitee under this indemnity only if and to the extent
that such failure is prejudicial to its ability to defend such action, and the
omission so to deliver written notice to the indemnitor will not relieve it of
any liability that it may have to any indemnitee other than under this
indemnity. If an indemnitee settles a claim without the prior written consent of
the indemnitor, then the indemnitor shall be released from liability with
respect to such claim unless the indemnitor has unreasonably withheld such
consent.

 

16.18       Waiver of Jury Trial; Jurisdiction. To the extent permitted by
applicable law, the parties hereby waive any right to trial by jury in any legal
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby. In the event of any litigation or claims under or arising
out of this Agreement, the Buyer and Seller agree to the sole and exclusive
jurisdiction of the United States Bankruptcy Court for the Western District of
Texas, San Antonio Division.

 

16.19       No Personal Liability. Notwithstanding anything stated to the
contrary herein, Seller's liability under this Agreement shall be limited to
Seller's interest in the Property and neither Seller, Seller's constituent
partners, Seller's asset manager, nor Seller's directors, employees or agents
shall have any personal liability hereunder.

 

16.20       Joint and Several Liability. If Buyer is composed of more than one
individual or entity, all obligations and liabilities of Buyer under this
Agreement shall be joint and several as to each of the individuals or entities
who compose Buyer.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 

[Signatures on following pages]

 

 23 

 

  

“BUYER”

 

BancFirst Corporation, an Oklahoma corporation

 

By: /s/ David R. Harlow   Name: David R. Harlow   Title: CEO  

 

“SELLER”

 

Cotter Tower - Oklahoma, L.P., a Texas limited partnership

 

By: /s/ Marcus P. Rogers     Marcus P. Rogers, Independent Administrator of the
 Estate of James F. Cotter, acting as President on  behalf of Cotter Ranch
Tower, LLC, General Partner,  acting on behalf of and authorized representative
for  the Debtor-in-Possession, Cotter Tower–Oklahoma, L.P.  



 

 

 

  

AGREEMENT RECEIPTED AND ESCROW AGREED TO THIS 3rd

DAY OF July, 2018

AS TO PROVISIONS RELATING TO ESCROW HOLDER:

 

AMERICAN EAGLE TITLE GROUP, L.L.C.

 

By: /s/ Michelle Roberts   Name: Michelle Roberts   Title: Commercial Escrow
Officer  

 

 

 

  

Exhibit A – Description of Real Property

 

Exhibit B – Description of Personal Property

 

Exhibit C – List of Contracts and Leases

 

Exhibit D – Form of Tenant Estoppel Certificate

 

Exhibit E – Form of Deed

 

Exhibit F – Form of Assignment of Leases

 

Exhibit G – Form of Assignment of Contracts

 

Exhibit H – Form of Bill of Sale and General Assignment

 

Exhibit I – Form of FIRPTA Affidavit

 

Exhibit J – Form of Tenant Notice

 

Exhibit K – Form of Contract Notice

 

Exhibit L – Schedule of Disclosures

 

 

 

  

EXHIBIT A

 

Description of Real Property

 

TRACT I

 

Lots One (1) to Nine (9), inclusive; the West fifteen feet (15') of Lot Ten
(10); the West fifteen feet (15') of the South one hundred feet (100') of Lot
Twenty-three (23); the South One hundred feet (100') of Lots Twenty-four (24) to
Twenty-six (26), inclusive; Lots Twenty-seven (27) to Twenty- nine (29),
inclusive; and the South ten feet (10') of Lot Thirty (30); the twenty foot
(20') East-West vacated alley adjoining and North of Lots One (1) to Nine (9),
inclusive, and West fifteen feet (15') of Lot Ten (10); the twenty foot (20')
North-South vacated alley adjoining the East of Lots Twenty- seven (27) to
Twenty-nine (29), inclusive and the South ten feet (10') of Lot Thirty (30); all
in Block Seven (7), in the original plat of Oklahoma City, Oklahoma County,
Oklahoma, according to the plat recorded in Book 1, page 2.

 

TRACT II

 

An easement reserved in Deed of Dedication recorded in Book 3856, page 275,
records of Oklahoma County, Oklahoma, ten feet (10') in width from and below the
surface of the East ten feet (10') of Lot Ten (10) and of the East ten feet
(10') of the South one hundred feet (100') of Lot Twenty-three (23) and of the
intervening vacated East-West alley between the East ten feet (10') of said Lots
Ten (10) and Twenty-three (23), all in Block Seven (7) in the original plat of
Oklahoma City, Oklahoma County, Oklahoma, according to the plat recorded in Book
1, page 2.

 

TRACT III

 

A non-exclusive easement created under Special Warranty Deed recorded in Book
3917, page 1052, as modified and defined by Determination and Definition of
Easement (the “Determination and Definition of Easement”) recorded in Book 4010,
page 64, all in the records of Oklahoma County, Oklahoma, over a part of Lots
Eleven (11) to Fourteen (14), inclusive, and Lots Seventeen (17) to Twenty-two
(22), inclusive, all in Block Seven (7) in the original plat of Oklahoma City,
Oklahoma County, according to the plat recorded in Book 1, page 2, more
particularly described as follows: BEGINNING at a point (Point 0) on the West
line of Lot Twenty- two (22) in said Block Seven (7), said point being 23.9 feet
South of the Northwest corner of said Lot 22;

 

THENCE East and parallel to the North line of said Block 7 a distance of 62.0
feet (to Point 1);

 

THENCE South and parallel to the East line of said Block 7 a distance of 1.9
feet (to Point 2);

 

THENCE East and parallel to the North line of said Block 7 a distance of 34.0
feet (to Point 3);

 

THENCE Northeasterly a distance of 58.14 feet to a point on the North line of
said Block 7 (to Point 4);

 



A-1 

 

 

THENCE East along the North line of said Block 7 a distance of 1.99 feet to the
Northeast corner of Lot 17 of Block 7 (to Point 5);

 

THENCE South along the East line of said Lot 17 and along the West right-of-way
line of Santa Fe Avenue a distance of 75.0 feet (to Point 6);

 

THENCE Northwesterly a distance of 44.41 feet to a point 48.3 feet South of the
North line of said Block 7 and 36 .0 feet West of the East line of said Block 7
(to Point 7);

 

THENCE West and parallel to the North line of said Block 7 a distance of 52.0
feet (to Point 8);

 

THENCE Southwesterly a distance of 3.87 feet to a point 50.6 feet South of the
North line of said Block 7 and 58.4 feet East of the West line of said Lot 22
(to Point 9);

 

THENCE South and parallel to the East line of said Block 7 a distance of 33.0
feet (to Point 10);

 

THENCE West and parallel to the North line of said Block 7 a distance of 1.8
feet (to Point 11);

 

THENCE South and parallel to the East line of said Block 7 a distance of 19.78
feet (to Point 12);

 

THENCE East and parallel to the North line of said Block 7 a distance of 1.8
feet (to Point 13);

 

THENCE South and parallel to the East line of said Block 7 a distance of 121.04
feet (to Point 14);

 

THENCE East and parallel to the North line of said Block 7 a distance of 17.2
feet (to Point 15);

 

THENCE South and parallel to the East line of said Block 7 a distance of 26.4
feet (to Point 16);

 

THENCE West and parallel to the North line of said Block 7 a distance of 9.8
feet (to Point 17);

 

THENCE North and parallel to the East line of said Block 7 a distance of 19.8
feet (to Point 18);

 

THENCE West and parallel to the North line of said Block 7 a distance of 65.9
feet (to Point 19);

 

THENCE North along the West line of said Lots 11 and 22 a distance of 207.16
feet to the point or place of beginning.

 

The vertical dimensions are more particularly described as follows:

 

The upper and lower vertical limits for each of the points designated
numerically on the description of horizontal dimensions above (Points 0 through
19 and returning to 0) are shown on Exhibit A, attached to the Determination and
Definition of Easement. The upper and lower vertical limits between the
numerically designated points are determined by interpolation from the profiles
shown on Exhibit A. Generally, the lower limit of the vertical easement is
governed by the elevation of the garage entrance from Santa Fe Avenue, the
sloping truck ramp from said avenue to the lower service level, and the
elevation of said lower service level floor. Generally, the upper limit of the
vertical easement is governed by the under side of the structural members which
support the various floor levels above the previously described lower limit
line.

 

A-2 

 

 

TRACT IV

 

Easement rights created by Reciprocal Easement Agreement (the "Reciprocal
Easement”) recorded in Book 4793, page 1345 of the records in the office of the
County Clerk of Oklahoma County, State of Oklahoma, over the portion of Lots One
(1) through Five (5), inclusive, and the West 10 feet 3 inches of Lot Six (6),
in Block Six (6) original plat of Oklahoma City, Oklahoma County, Oklahoma,
included in the Description of the Passageway shown on Exhibit “C” to the
Reciprocal Easement.



 

A-3 

 



 

EXHIBIT B

 

Description of Personal Property

 

Quantity Description of Personal Property Brand         [to be inserted during
the first fifteen (15) days of the Due Diligence Period, with that Due Diligence
Period being extended one day for each day this information is delivered past
that deadline]  

 

 B-1 

 

  

EXHIBIT C

 

List of Contracts and Leases

 

Type of Agreement Name of
Company     Leasing Agreement CBRE, Inc.     Property Management CBRE, Inc.

 

 C-1 

 

  

1   Vendor Name   Category 2   DEZIGN PARTNERSHIPS INC   Professional Services -
Architects/Engineers 3   SIMPLEXGRINNELL LP   FLS - Fire Suppression 4  
SIMPLEXGRINNELL LP   FLS - Fire Suppression 5   SIMPLEXGRINNELL LP   FLS - Fire
Suppression 6   SIMPLEXGRINNELL LP   FLS - Fire Suppression 7   FIRETROL
PROTECTION SYSTEMS INC   FLS - Fire Suppression 8   ADAMS WINDOW TINTING LLC  
Interior - Window Coverings 9   WALKER COMPANIES   General - Signage 10  
CENTRAL GLASS AND MIRROR INC   General - Window/Glass Repair, Replacement 11  
DESTIN CONSTRUCTION INC   Construction - General Contractors 12   JANES ELECTRIC
SERVICE INC   Electrical - Inspection, and Services 13   UNIFIRST HOLDINGS LP  
General - Uniforms/Mat Services 14   UNIFIRST HOLDINGS LP   General -
Uniforms/Mat Services 15   TRAVIS BUSINESS SYSTEMS INC   Office Exp - IT /Phones
16   FIRST MAINTENANCE COMPANY   Cleaning - Janitorial Services 17   KURTS PEST
CONTROL INC   General - Pest Control 18   DESTIN CONSTRUCTION INC   Construction
- General Contractors 19   VETS SEPTIC SERVICE, INC.   Waste - Grease
Trap/Septic/Storm Drains 20   CHRISTOPHER LEE MEILE   Security - Locksmith 21  
SOUTHWESTERN RESTORATION AND WATERPROOFING INC   Exterior - Waterproofing /
Caulking 22   RUSSELL D.THORP   Plumbing - Services 23  

EMCS ENTERPRISES INC

UNITED PROTECTIVE SERVICES OF OKLAHOMA

  HVAC - Building Automation 24   CITY LP   Security - Guard Services 25  
TRILINK RESTORATION GROUP LLC   Disaster Restoration 26   ANGUS SYSTEMS GROUP
INC   Web Services / Software Services 27   ONESOURCE MANAGED SERVICES LLC  
Office Exp - Copiers/Printers 28   ONESOURCE MANAGED SERVICES LLC   Office Exp -
Copiers/Printers 29   PRECISION MECHANICAL LLC   HVAC - R&M 30   ith Cotter
Office Properties     31   Kings III   Emergency Phones 32   Otis Elevator  
Elevator 33   Urban Lockwerx   Locksmith 34   Veolia Energy   Utility     Waste
Connections   Trash Removal





 

 C-2 

 

 

1 Suite Tenant   2 CON-1 Continental Resources   3 CON-2 Continental Resources  
4 CON-3 Petroleum Club   5 C-03 Hymer Photography   6 C-103 Globe Life and
Accident   7 200 Vacant   8 300 Metro Technology Center #22, Inc.   9 500
BancFirst   10 600 Globe Life and Accident   11 700 Globe Life and Accident   12
800 Vacant   13 900 Vacant   14 1000 Vacant   15 1100 Vacant   16 1200 Vacant  
17 1300 Vacant   18 1400 Vacant   19 1500 OK Tax Commission   20 1550 Vacant  
21 1590 Vacant   22 1600A Vacant   23 1600 Fellers, Snider, Blankenship &Tipp  
24 1700 Fellers, Snider, Blankenship &Tipp   25 1800 Chansolme, Harroz,
Schnebel, PLLC   26 1820 The Law Office of Robert H Alexander   27 1830 OGP
Energy Limited Partnership #1   28 1880 Vacant   29 1900 Vacant   30 2000
Daugherty, Fowler, Peregrin   31 2000A Daugherty, Fowler, Peregrin   32 2020
Vacant   33 2010 Land Information Services   34 2100 Dutcher & Company   35 2110
Commercial Oklahoma Inc.   36 2200N Vacant   37 2200 Grande Communications
Network, Inc.   38 2250 Goldfire Studios, Inc.   39 2270 DKT Energy, LLC and
Neomorph   40 2275 Ruston Aviation, LLC   41 2300 Chubbuck Duncan & Robey, P C.
 

 





 C-3 

 

 



42 2430 Coventry Investments, LLC   43 2460 Jolen Operating Company   44 2470
Vacant   45 2500 CUDD Pumping Services   46 2575 Vacant   47 2580 Vacant   48
2600 McCoy and Orta   49 2730 Monnet, Hayes   50 2750 Vacant   51 2830 Derrick &
Briggs   52 2800 Hall Estill   53 2820 Hall Estill   54 2840 Hall Estill   55
2850 Hall Estill   56 2860 Hall Estill   57 2900 Hall Estill   58 3000 Hall
Estill   59 3030 Hall Estill   60 3030A Hall Estill   61 3020 Jordan C. Braun  
62 3025 Talada, LLC   63 3050 Pinnacle Towers   64 3100 Accenture, LLP   65 3108
BrakeAway Logistics   66 3110 Vacant   67 3113 Vacant - Management Office???  
68 3120 Mesa Natural Gas Solutions   69 2130 Vacant   70 3150 Arapahoe Resources
  71 3250 Deloitte, LLP   72 3230 Vacant   73 3240 Vacant   74 3270 InSetvices,
Inc. Leaving 75 3280 InSetvices, Inc. Leaving 76 3280A InServices, Inc. Leaving
77 3300 Andrews, Davis, Legg, Bixer, Milsten Leaving 78 3400 Petroleum Club   79
3500 Petroleum Club   80 3600 Petroleum Club  



 



 C-4 

 

  

EXHIBIT D

 

Form of Tenant Estoppel Certificate

 

(Attached)

 

 D-1 

 

  





TENANT ESTOPPEL CERTIFICATE

 

The undersigned ("Tenant") hereby certifies to ___________________ ("Landlord"),
and BancFirst Corporation, an Oklahoma corporation, and its successors and
assigns (collectively, "Buyer"), as of the date of this Certificate:

 

A.       Tenant is the Lessee under that certain Lease dated _______________
relating to the premises described in the Lease (the "Premises"), together with
any amendments thereto (collectively, the "Lease"). A true, correct and complete
copy of the Lease is attached hereto as Exhibit A.

 

B.        The dates of all amendments to the Lease are as follows:
_______________________________________________.

 

C.        There are no other agreements, oral or in writing, between Landlord
and Tenant with respect to the Premises excepted as identified above.

 

D.        The Lease is in full force and effect.

 

E.        Tenant has not received or given any outstanding notice of default
under the Lease and there are no defaults under the Lease by Landlord or Tenant
and no event has occurred which, with the giving of notice or the lapse of time,
or both, would constitute a default under the Lease.

 

F.        Tenant has no defense as to its obligations under the Lease and claims
no set-off, rent abatement, concession, or counterclaim against Landlord.

 

G.        The term of the Lease commenced on ____________, and expires on
_________________.

 

H.        Tenant has ________ option(s) to renew the term of the Lease, for
______ years each.

 

I.         Monthly base rent and additional rent is equal to $_______ and has
been paid in full through _______________, 20___.

 

J.         No rent or other charges under the Lease have been paid more than 30
days in advance of their due date.

 

K.        Tenant's security deposit held by Landlord is $____________________.

 

L.        All work required to be performed by Landlord under the Lease has been
completed in accordance with the terms of the Lease. All allowances or
reimbursements for tenant improvements and relocation expenses payable to Tenant
under the Lease have been paid in full.

 

M.       Tenant has not assigned the Lease or subleased any part of the
Premises.





 

 D-2 

 

  

N.       There has not been filed by or against nor is there threatened against
or contemplated by Tenant, a petition in bankruptcy, voluntary or otherwise, any
assignment for the benefit of creditors, any partition seeking reorganization or
arrangement under the bankruptcy laws of the United States or any state thereof,
or any other action brought under said bankruptcy laws.

 

O.       Tenant has no right of first refusal, option, or any other preferential
rights with respect to the right to purchase any of the property in which the
Premises is located.

 

P.       All fees, commissions, and other compensation payable by Tenant to any
broker, finder, or intermediary in connection with the Lease have been paid in
full.

 

Q.       Tenant ratifies and confirms the Lease in all respects.

 

Tenant acknowledges that this Estoppel Certificate is being given in order to
induce Buyer to purchase the property of which the Premises are a part, and to
take on the obligations of Landlord. Buyer is entitled to rely upon this
Estoppel Certificate.

 

Dated:                            , 2018

 

"TENANT"

 

By:             (Print Name)
                                                        (Title)  

 

 D-3 

 

  

EXHIBIT E

 

Form of Deed

 

(Attached)

 

 E-1 

 

  

When Recorded Mail to:

 

SPECIAL WARRANTY DEED

 

COTTER TOWER – OKLAHOMA, L.P., a Texas limited partnership (“Grantor”), for
valuable consideration, the receipt of which is acknowledged, does hereby grant,
bargain, sell, and convey unto [_________________], an Oklahoma limited
liability company (“Grantee”), whose mailing address is [___________________],
the real estate described on Exhibit A, together with all the improvements and
appurtenances (the “Property”), and warrant the title to the Property to be
free, clear, and discharged of and from all former grants, claims, charges,
taxes, judgments, mortgages, and other liens or encumbrances of any nature
granted by, through, or under Grantor, but not otherwise, and further subject
to, and excepting and excluding from such warranty, all interests in oil, gas,
casinghead gas, distillate, coal, metallic ores, and other minerals therein,
thereon, or thereunder previously reserved or conveyed of record and those
matters set forth on Exhibit B.

 

To have and to hold the Property unto Grantee, and Grantee’s successors and
assigns forever.

 

Grantor is debtor-in-possession in Case No. 17-52844-CAG, currently pending in
the United States Bankruptcy Court for the Western District of Texas, San
Antonio Division (the “Bankruptcy Court”). Grantor has been authorized and
directed to execute and deliver this deed pursuant to the Order of the
Bankruptcy Court to sell the Property free and clear of all claims and liens, a
true and correct copy of which has been recorded contemporaneously herewith in
the Real Property Records of the Oklahoma County Clerk, State of Oklahoma.
Notwithstanding any other provision hereof, Marcus P. Rogers shall have no
personal liability hereunder.

 

[[NOTE – PER THE 6/8 CALL WITH LAWYERS, THE AS IS CONCEPTS WILL BE CAPTURED IN
THE BANKRUPTCY SALE ORDER, NOT IN THE DEED]]

 

(Signature Page Follows)

 

 E-2 

 

  

SIGNATURE PAGE TO SPECIAL WARRANTY DEED

 

IN WITNESS WHEREOF, this Special Warranty Deed has been executed and delivered
to be effective for all purposes as of the ____ day of ___________________,
2018.

 

Cotter Tower - Oklahoma, L.P.,

a Texas limited partnership

 

By:       Marcus P. Rogers, Independent Administrator of the Estate of James F.
Cotter, acting as President on  behalf of Cotter Ranch Tower, LLC, General
Partner, acting on behalf of and authorized representative for  the
Debtor-in-Possession, Cotter Tower–Oklahoma, L.P.  

 

STATE OF TEXAS                             )

                                                             )  ss:

COUNTY OF___________________)

 

This instrument was acknowledged before me on the ___ day of _______, 2018, by
Marcus P. Rogers, Independent Administrator of the Estate of James F. Cotter,
acting as President on behalf of Cotter Ranch Tower, LLC, General Partner,
acting on behalf of and authorized representative for the Debtor-in-Possession,
Cotter Tower–Oklahoma, L.P.

 

      Notary Public in and for the   State of Texas

 

 E-3 

 

  

Exhibit “A” to Special Warranty Deed

 

Legal Description of Property

 

 E-4 

 

  

Exhibit “B” to Special Warranty Deed

 

Permitted Exceptions

 

 E-5 

 

  

EXHIBIT F

 

Form of Assignment of Leases

 

(Attached)

 

 F-1 

 

  

ASSIGNMENT AND ASSUMPTION OF LEASES

 

THIS ASSIGNMENT AND ASSUMPTION OF LEASES (this “Assignment”) is made and entered
into as of the ____ day of ___________, 2018 (the “Effective Date”), between
COTTER TOWER – OKLAHOMA, L.P., a Texas limited partnership (“Assignor”), and
[__________________], an Oklahoma limited liability company (“Assignee”).

 

WHEREAS, Assignor and Assignee, as successor by assignment BancFirst
Corporation, an Oklahoma corporation, are parties to that certain Purchase and
Sale Agreement and Escrow Instructions dated __________, 2018 (the “Agreement”),
whereby Assignor agreed to sell to Assignee that certain real property described
more particularly in the Agreement; and

 

WHEREAS, Assignor is the landlord under those certain leases described on
Schedule 1 attached hereto (the “Assigned Leases”); and

 

WHEREAS, the Close of Escrow of the transaction under the Agreement has occurred
contemporaneously herewith and this Assignment is delivered pursuant to the
Agreement and as a part of such Close of Escrow.

 

NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are acknowledged, the parties agree as follows:

 

1.       Definitions. Unless otherwise provided herein, all capitalized words
and terms in this Assignment shall have the same meanings ascribed to such words
and terms as in the Agreement. The terms and conditions in the Agreement are
incorporated herein by this reference as if fully set forth herein.

 

2.       Assignment. Assignor hereby assigns and transfers to Assignee all of
its right, title and interest in, to and under the Assigned Leases, together
with any security deposits thereunder and any and all right to receive payments
of rent or other charges thereunder.

 

3.       Assumption. Assignee accepts the foregoing assignment, transfer and
conveyance of the Assigned Leases and assumes and agrees to perform all of the
duties, obligations, liabilities, commitments and covenants of the lessor under
the Assigned Leases arising on and after the Effective Date and shall defend,
indemnify, and hold harmless Assignor from and against any liability, damages,
causes of action, expenses, and attorneys’ fees incurred by Assignor by reason
of the failure of Assignee to fulfill, perform, discharge, and observe its
obligations with respect to the Assigned Leases arising on and after the
Effective Date.

 

 F-2 

 

  

4.       Miscellaneous. The parties hereto covenant and agree to execute such
further instruments and take such further action as may be reasonably required
by either party to fully effectuate the terms and provisions of this Assignment
and the transactions contemplated herein. The covenants and obligations
contained in this Assignment shall survive the consummation of the Close of
Escrow and this Assignment shall bind and inure to the benefit of the parties
hereto and their respective successors and assigns. In the event of any conflict
or inconsistency between the terms hereof and the terms of the Agreement, the
terms of the Agreement shall govern and control. Without limitation of the
foregoing, all limitations of liability expressly set forth in the Agreement
shall apply to this Assignment and the liabilities of the parties hereunder. For
purposes of clarity, except as may otherwise be provided in the Agreement, the
Assigned Leases are being assigned and transferred to Assignee on an "as is,"
and "where is" basis, with all faults, and without any representation or
warranty, all of which Assignee hereby disclaims, except for the “Seller’s
Warranties” as defined and more particularly set forth in Section 11 of the
Agreement. If either party commences an action for the judicial interpretation,
reformation, enforcement or rescission hereof, the prevailing party will be
entitled to a judgment against the other party for an amount equal to reasonable
attorneys’ fees and court and other costs incurred. This Assignment shall be
governed by and construed in accordance with the laws of the State of Oklahoma.
This Assignment may be executed in counterparts which, when integrated, shall
constitute one original of this Assignment.

 

5.       Bankruptcy. Seller is debtor-in-possession in Case No. 17-52844-CAG,
currently pending in the United States Bankruptcy Court for the Western District
of Texas, San Antonio Division (the “Bankruptcy Court”). Seller has been
authorized and directed to execute and deliver this Assignment pursuant to the
Assignment Order free and clear of all claims and liens, a true and correct copy
of which has been recorded contemporaneously herewith in the Real Property
Records of the Oklahoma County Clerk, State of Oklahoma. Notwithstanding any
other provision hereof, Marcus P. Rogers shall have no personal liability
hereunder.

 

(Signature Pages Follow)

 

 F-3 

 

  

SIGNATURE PAGE TO
ASSIGNMENT AND ASSUMPTION OF LEASES

 

IN WITNESS WHEREOF, the parties have executed this Assignment and Assumption of
Leases as of the day and year first above written.

 

ASSIGNOR:

 

Cotter Tower - Oklahoma, L.P.,

a Texas limited partnership

 

By:       Marcus P. Rogers, Independent Administrator of the Estate  of James F.
Cotter, acting as President on behalf of Cotter  Ranch Tower, LLC, General
Partner, acting on behalf of  and authorized representative for the
Debtor-in-Possession,  Cotter Tower–Oklahoma, L.P.  

 

ASSIGNEE:

 

[_____________________]

 

By:     Name:     Title:    

 

 F-4 

 

  

SCHEDULE 1

 

Assigned Leases

 

 F-5 

 

  

EXHIBIT G

 

Form of Assignment of Contracts

 

(Attached)

 

 G-1 

 

  

ASSIGNMENT AND ASSUMPTION OF CONTRACTS

 

THIS ASSIGNMENT AND ASSUMPTION OF CONTRACTS (this “Assignment”) is made and
entered into as of the ____ day of ___________, 2018 (the “Effective Date”),
between COTTER TOWER – OKLAHOMA, L.P., a Texas limited partnership (“Assignor”),
and [__________________], an Oklahoma limited liability company (“Assignee”).

 

WHEREAS, Assignor and Assignee, as successor by assignment to BancFirst
Corporation, an Oklahoma corporation, are parties to that certain Purchase and
Sale Agreement and Escrow Instructions dated __________, 2018 (the “Agreement”),
whereby Assignor agreed to sell to Assignee that certain real property described
more particularly in the Agreement; and

 

WHEREAS, Assignor is a party to the contracts described on Schedule 1 attached
hereto (the “Assigned Contracts”).

 

WHEREAS, the Close of Escrow of the purchase and sale under the Agreement has
occurred contemporaneously herewith, and this Assignment is delivered pursuant
to the Agreement and as a part of such Close of Escrow.

 

NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are acknowledged, the parties agree as follows:

 

1.       Definitions. Unless otherwise provided herein, all capitalized words
and terms in this Assignment shall have the same meanings ascribed to such words
and terms as in the Agreement. The terms and conditions in the Agreement are
incorporated herein by this reference as if fully set forth herein.

 

2.       Assignment. Assignor hereby assigns and transfers to Assignee all of
its right, title and interest in, to and under the Assigned Contracts.

 

3.       Assumption. Assignee accepts the foregoing assignment, transfer and
conveyance of the Assigned Contracts and assumes and agrees to perform all of
the duties, obligations, liabilities, commitments and covenants of the Assignor
under the Assigned Contracts arising on and after the Effective Date and shall
defend, indemnify, and hold harmless Assignor from and against any liability,
damages, causes of action, expenses, and attorneys’ fees incurred by Assignor by
reason of the failure of Assignee to fulfill, perform, discharge, and observe
its obligations with respect to the Assigned Contracts arising on and after the
Effective Date.

 

 G-2 

 

  

4.       Miscellaneous. The parties hereto covenant and agree to execute such
further instruments and take such further action as may be reasonably required
by either party to fully effectuate the terms and provisions of this Assignment
and the transactions contemplated herein. The covenants and obligations
contained in this Assignment shall survive the consummation of the Close of
Escrow and this Assignment shall bind and inure to the benefit of the parties
hereto and their respective successors and assigns. In the event of any conflict
or inconsistency between the terms hereof and the terms of the Agreement, the
terms of the Agreement shall govern and control. Without limitation of the
foregoing, all limitations of liability expressly set forth in the Agreement
shall apply to this Assignment and the liabilities of the parties hereunder. For
purposes of clarity, except as may otherwise be provided in the Agreement, the
Assigned Contracts are being assigned and transferred to Assignee on an "as is,"
and "where is" basis, with all faults, and without any representation or
warranty, all of which Assignee hereby disclaims, except for the “Seller’s
Warranties” as defined and more particularly set forth in Section 11 of the
Agreement. If either party commences an action for the judicial interpretation,
reformation, enforcement or rescission hereof, the prevailing party will be
entitled to a judgment against the other party for an amount equal to reasonable
attorneys’ fees and court and other costs incurred. This Assignment shall be
governed by and construed in accordance with the laws of the State of Oklahoma.
This Assignment may be executed in counterparts which, when integrated, shall
constitute one original of this Assignment.

 

5.       Bankruptcy. Seller is debtor-in-possession in Case No. 17-52844-CAG,
currently pending in the United States Bankruptcy Court for the Western District
of Texas, San Antonio Division (the “Bankruptcy Court”). Seller has been
authorized and directed to execute and deliver this Assignment pursuant to the
Assignment Order free and clear of all claims and liens, a true and correct copy
of which has been recorded contemporaneously herewith in the Real Property
Records of the Oklahoma County Clerk, State of Oklahoma. Notwithstanding any
other provision hereof, Marcus P. Rogers shall have no personal liability
hereunder.

 

(Signature Pages Follow)

 

 G-3 

 



 

SIGNATURE PAGE TO
ASSIGNMENT AND ASSUMPTION OF CONTRACTS

 

IN WITNESS WHEREOF, the parties have executed this Assignment and Assumption of
Contracts as of the day and year first above written.

 

ASSIGNOR:

 

Cotter Tower - Oklahoma, L.P.,

a Texas limited partnership

 



By:       Marcus P. Rogers, Independent Administrator of the Estate of James F.
Cotter, acting as President on behalf of Cotter Ranch Tower, LLC, General
Partner, acting on behalf of and authorized representative for the
Debtor-in-Possession, Cotter Tower–Oklahoma, L.P.  



  

ASSIGNEE:

 

[_____________________]

 

By:     Name:     Title:    

 

 G-4 

 

  

SCHEDULE 1

 

Assigned Contracts

 

 G-5 

 

  

EXHIBIT H

 

Form of Bill of Sale and General Assignment

 

(Attached)

 

 H-1 

 



 

BILL OF SALE AND GENERAL ASSIGNMENT

 

THIS BILL OF SALE AND GENERAL ASSIGNMENT (this “Assignment”) is made and entered
into as of the ____ day of ___________, 2018 (the “Effective Date”), between
COTTER TOWER – OKLAHOMA, L.P., a Texas limited partnership (“Assignor”), and
[__________________], an Oklahoma limited liability company (“Assignee”).

 

WHEREAS, Assignor and Assignee, as successor by assignment to BancFirst
Corporation, an Oklahoma corporation, are parties to that certain Purchase and
Sale Agreement and Escrow Instructions dated __________, 2018 (the “Agreement”),
whereby Assignor agreed to sell to Assignee that certain real property described
more particularly in the Agreement; and

 

WHEREAS, the Close of Escrow of the purchase and sale under the Agreement has
occurred contemporaneously herewith, and this Assignment is delivered pursuant
to the Agreement and as a part of such Close of Escrow.

 

NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are acknowledged, the parties agree as follows:

 

1.       Definitions. Unless otherwise provided herein, all capitalized words
and terms in this Assignment shall have the same meanings ascribed to such words
and terms as in the Agreement. The terms and conditions in the Agreement are
incorporated herein by this reference as if fully set forth herein.

 

2.       Conveyance of Personal Property. Assignor hereby assigns, transfers,
sets over and conveys to Assignee all right, title and interest of Assignor in,
to and under the Personal Property, free and clear of all liens and encumbrances
of every kind and nature, TO HAVE AND TO HOLD unto Assignee and its successors
and assigns, to its own use forever.

 

3.       Miscellaneous. The parties hereto covenant and agree to execute such
further instruments and take such further action as may be reasonably required
by either party to fully effectuate the terms and provisions of this Assignment
and the transactions contemplated herein. The covenants and obligations
contained in this Assignment shall survive the consummation of the Close of
Escrow and this Assignment shall bind and inure to the benefit of the parties
hereto and their respective successors and assigns. In the event of any conflict
or inconsistency between the terms hereof and the terms of the Agreement, the
terms of the Agreement shall govern and control. Without limitation of the
foregoing, all limitations of liability expressly set forth in the Agreement
shall apply to this Assignment and the liabilities of the parties hereunder. For
purposes of clarity, except as may otherwise be provided in the Agreement, the
Personal Property is being assigned and transferred to Assignee on an "as is,"
and "where is" basis, with all faults, and without any representation or
warranty, all of which Assignee hereby disclaims, except for the “Seller’s
Warranties, as defined and more particularly set forth in Section 11 of the
Agreement. If either party commences an action for the judicial interpretation,
reformation, enforcement or rescission hereof, the prevailing party will be
entitled to a judgment against the other party for an amount equal to reasonable
attorneys’ fees and court and other costs incurred. This Assignment shall be
governed by and construed in accordance with the laws of the State of Oklahoma.
This Assignment may be executed in counterparts which, when integrated, shall
constitute one original of this Assignment.

 

 H-2 

 

  

4.       Bankruptcy. Seller is debtor-in-possession in Case No. 17-52844-CAG,
currently pending in the United States Bankruptcy Court for the Western District
of Texas, San Antonio Division (the “Bankruptcy Court”). Seller has been
authorized and directed to execute and deliver this Assignment pursuant to the
Order of the Bankruptcy Court to sell the Property free and clear of all claims
and liens, a true and correct copy of which has been recorded contemporaneously
herewith in the Real Property Records of the Oklahoma County Clerk, State of
Oklahoma. Notwithstanding any other provision hereof, Marcus P. Rogers shall
have no personal liability hereunder.

 

(Signature Pages Follow)

 

 H-3 

 

  

SIGNATURE PAGE TO

BILL OF SALE AND GENERAL ASSIGNMENT

 

IN WITNESS WHEREOF, the parties have executed this Bill of Sale and General
Assignment as of the day and year first above written.

 

ASSIGNOR:

 

Cotter Tower - Oklahoma, L.P.,

a Texas limited partnership

 

By:       Marcus P. Rogers, Independent Administrator of the Estate of James F.
Cotter, acting as President on behalf of Cotter Ranch Tower, LLC, General
Partner, acting on behalf of and authorized representative for the
Debtor-in-Possession, Cotter Tower–Oklahoma, L.P.  

 

ASSIGNEE:

 

[_____________________]

 

By:     Name:     Title:    

 

 H-4 

 

  

EXHIBIT I

 

Form of FIRPTA Affidavit

 

(Attached)

 

 I-1 

 

  

FIRPTA CERTIFICATE

 

Marcus P. Rogers ("Rogers") is the Independent Administrator of the Estate of
James F. Cotter, Deceased, and is the authorized principal of Cotter Tower -
Oklahoma, L.P., a Texas limited partnership ("Seller"). Seller is the transferor
of certain real property more particularly described on Exhibit A attached
hereto (the "Property").

 

Section 1445 of the Internal Revenue Code of 1986, as amended (the "Code")
provides that a transferee of a U.S. real property interest must withhold tax if
the transferor is a foreign person. To inform the transferee that withholding of
tax will not be required in connection with the disposition of the Property
pursuant to that certain Purchase and Sale Agreement and Escrow Instructions
dated as of ________________, 2018 by and between _________________, a
_______________________ ("Buyer"), as successor by assignment to BancFirst
Corporation, an Oklahoma corporation, and Seller, the undersigned certifies the
following on behalf of Seller:

 

1.       Seller is not a foreign corporation, foreign Company, foreign trust or
foreign estate, as those terms are defined in the Code and the regulations
promulgated thereunder;

 

2.       Seller is not a disregarded entity as defined in Treasury Regulations §
1.1445-2(b)(2)(iii);

 

3.       Seller's U.S. employer identification number is _________________; and

 

4.       Seller's address is: c/o Marcus P. Rogers, 2135 E. Hildebrand, San
Antonio, Texas 78209.

 

It is understood that this certificate may be disclosed to the Internal Revenue
Service and that any false statement contained herein could be punished by fine,
imprisonment, or both.

 

Under penalties of perjury I declare that I have examined the foregoing
certification and, to the best of my knowledge and belief, it is true, correct
and complete, and I further declare that I have authority to sign this document
on behalf of Seller. Notwithstanding any other provision hereof, Marcus P.
Rogers shall have no personal liability hereunder.

 

Date: _______________, 20___

 

Cotter Tower - Oklahoma, L.P., a Texas limited partnership

 

By:      

Marcus P. Rogers, Independent Administrator of the Estate of James F. Cotter,
acting as President on behalf of Cotter Ranch Tower, LLC, General Partner,
acting on behalf of and authorized representative for the Debtor-in-Possession,
Cotter Tower–Oklahoma, L.P.

 

 

 I-2 

 

 

Exhibit A

 

Legal Description

 

(Attached)

 

 I-3 

 

  

EXHIBIT J

 

Form of Tenant Notice

 

(Attached)

 

 J-4 

 



 

NOTICE TO TENANT

 

_______________, 2018

 

VIA FEDERAL EXPRESS

 

[_____________] [_____________] [_____________] [_____________]

 

RE: [Lease Agreement] (the “Lease”) dated [________] between Cotter Tower –
Oklahoma, L.P. (“Landlord”) and [________] for property generally located at 100
N. Broadway Avenue, Oklahoma City, Oklahoma 73102 (the “Property”).

 

Ladies and Gentlemen:

 

Please be advised that Landlord has as of this date sold, conveyed and assigned
all of its right, title and interest in and to the Property, of which your
leased premises is a part, to _____________________ (“Buyer”).

 

In connection with the sale and conveyance, Landlord has, as of this date,
assigned its interest in the Lease to Buyer and as of this date all rights and
obligations of Landlord under the Lease shall be the rights and obligations of
Buyer. Buyer has assumed any obligations with respect to your security deposit,
if any only to the extent your security deposit was properly transferred or
credited to Buyer. All rental and other payments that become due under the Lease
from and after this date should be payable to Buyer at the following address:

 

                    Attn:    

 

In addition, all notices from you to the Landlord concerning any matter relating
to your tenancy should be sent to the address set forth above.

 

(Signature Page Follows)

 

 J-5 

 

 



  Sincerely,      

Cotter Tower - Oklahoma, L.P.,

a Texas limited partnership

      By:     Marcus P. Rogers, Independent Administrator of the Estate of James
F. Cotter, acting as President on behalf of Cotter Ranch Tower, LLC, General
Partner, acting on behalf of and authorized representative for the
Debtor-in-Possession, Cotter Tower–Oklahoma, L.P.       [_____________________]
      By:     Name:     Title:  

 

 J-6 

 

  

EXHIBIT K

 

Form of Contract Notice

 

(Attached)

 

 K-7 

 

  

NOTICE TO SERVICE PROVIDER

 

_______________, 2018

 

VIA FEDERAL EXPRESS

 

[_____________] [_____________] [_____________] [_____________]

 

RE: [Agreement] (the “Service Contract”) dated [________] between Cotter Tower –
Oklahoma, L.P. (“Seller”) and [________] for [__________] services at the
property generally located at [________] (the “Property”).

 

Ladies and Gentlemen:

 

Please be advised that Seller has as of this date sold, conveyed and assigned
all of its right, title and interest in and to the Property to
____________________ (“Buyer”).

 

In connection with the sale and conveyance, Seller has, as of this date,
assigned its interest in the Service Contract to Buyer and Buyer has assumed all
obligations under the Service Contract as of the date of this notice. As of this
date all rights and obligations of Seller under the Service Contract shall be
the rights and obligations of Buyer. Accordingly, all future invoices and
correspondence, and any and all notices to the owner under the Service Contract
as it relates to the Property, should hereafter be addressed to Buyer at the
following address:

 

                    Attn:    

 

(Signature Page Follows)

 

 K-8 

 



 

      Sincerely,      

Cotter Tower - Oklahoma, L.P.,

a Texas limited partnership

      By:     Marcus P. Rogers, Independent Administrator of the Estate of James
F. Cotter, acting as President on behalf of Cotter Ranch Tower, LLC, General
Partner, acting on behalf of and authorized representative for the
Debtor-in-Possession, Cotter Tower–Oklahoma, L.P.       [_____________________]



 



  By:     Name:     Title:  



 

 K-9 

 

  

EXHIBIT L

 

Schedule of Disclosures

 

[to be inserted during the first fifteen (15) days of the Due Diligence Period,
with that Due Diligence Period being extended one day for each day this
information is delivered past that deadline]

 

 L-1 

 

  

Schedule 10.4

 

Leasing Costs

 

[to be inserted during the first fifteen (15) days of the Due Diligence Period,
with that Due Diligence Period being extended one day for each day this
information is delivered past that deadline]

 

 Schedule 10.4 – 1 

 

 

